EXHIBIT 10.1




Published CUSIP Number: [___________]




REVOLVING CREDIT AGREEMENT

Dated as of December 16, 2010

among

HASBRO, INC.,

and

HASBRO SA

as Borrowers,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

and RBS CITIZENS, N.A.,

as

Joint Lead Arrangers and Bookrunners





   













TABLE OF CONTENTS

Page

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1

1.01.

Defined Terms

1

1.02.

Other Interpretive Provisions

25

1.03.

Accounting Terms

26

1.04.

Rounding

26

1.05.

Exchange Rates; Currency Equivalents

26

1.06.

Additional Alternative Currencies

27

1.07.

Change of Currency

27

1.08.

Times of Day

28

1.09.

Letter of Credit Amounts

28

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

28

2.01.

Committed Loans

28

2.02.

Borrowings, Conversions and Continuations of Committed Loans

29

2.03.

[Intentionally Omitted]

31

2.04.

Letters of Credit

31

2.05.

Swing Line Loans

40

2.06.

Prepayments

43

2.07.

Termination or Reduction of Commitments

44

2.08.

Repayment of Loans

45

2.09.

Interest

45

2.10.

Fees

46

2.11.

Computation of Interest and Fees

46

2.12.

Evidence of Debt

47

2.13.

Payments Generally; Administrative Agent’s Clawback

47

2.14.

Sharing of Payments by Lenders

50

2.15.

Designated Borrower

50

2.16.

Increase in Commitments

50

2.17.

Funding

52

2.18.

Cash Collateral

52

i





   







TABLE OF CONTENTS

(continued)

Page

2.19.

Defaulting Lenders

53

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

55

3.01.

Taxes

55

3.02.

Illegality

59

3.03.

Inability to Determine Rates

60

3.04.

Increased Costs; Reserves on Eurocurrency Rate Loans

61

3.05.

Compensation for Losses

62

3.06.

Replacement of Lenders

63

3.07.

Matters Applicable to All Requests for Compensation

63

3.08.

Survival

65

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

65

4.01.

Conditions of Initial Credit Extension

65

4.02.

Conditions to all Credit Extensions

66

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

67

5.01.

Existence, Qualification and Power

67

5.02.

Authorization; No Contravention

67

5.03.

Governmental Authorization; Other Consents

67

5.04.

Binding Effect

67

5.05.

Financial Statements; No Material Adverse Effect; No Internal Control Event

67

5.06.

Litigation

68

5.07.

No Default

68

5.08.

Ownership of Property; Liens

68

5.09.

Environmental Compliance

68

5.10.

Taxes

68

5.11.

ERISA Compliance

69

5.12.

Subsidiaries

69

5.13.

Margin Regulations; Investment Company Act

69

ii





   







TABLE OF CONTENTS

(continued)

Page

5.14.

Disclosure

70

5.15.

Compliance with Laws

70

5.16.

Foreign Assets Control Regulations, Etc

70

ARTICLE VI.

AFFIRMATIVE COVENANTS

70

6.01.

Financial Statements

70

6.02.

Certificates; Other Information

71

6.03.

Notices

72

6.04.

Payment of Obligations

73

6.05.

Preservation of Existence, Etc

73

6.06.

Maintenance of Properties

73

6.07.

Maintenance of Insurance

74

6.08.

Compliance with Laws

74

6.09.

Books and Records

74

6.10.

Inspection Rights

74

6.11.

Use of Proceeds

74

6.12.

Additional Subsidiary Guarantors

74

ARTICLE VII.

NEGATIVE COVENANTS

75

7.01.

Liens

75

7.02.

Indebtedness

77

7.03.

Fundamental Changes

78

7.04.

Transactions with Affiliates

79

7.05.

Financial Covenants

79

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

80

8.01.

Events of Default

80

8.02.

Remedies Upon Event of Default

82

8.03.

Application of Funds

82

ARTICLE IX.

AGENT

83

9.01.

Appointment and Authority

83

iii





   







TABLE OF CONTENTS

(continued)

Page

9.02.

Rights as a Lender

83

9.03.

Exculpatory Provisions

84

9.04.

Reliance by Administrative Agent

85

9.05.

Delegation of Duties

85

9.06.

Resignation of Administrative Agent

85

9.07.

Non-Reliance on Administrative Agent and Other Lenders

86

9.08.

No Other Duties, Etc

86

9.09.

Administrative Agent May File Proofs of Claim

86

9.10.

Guaranty Matters

87

ARTICLE X.

MISCELLANEOUS

87

10.01.

Amendments, Etc

87

10.02.

Notices; Effectiveness; Electronic Communication

89

10.03.

No Waiver; Cumulative Remedies

91

10.04.

Expenses; Indemnity; Damage Waiver

92

10.05.

Payments Set Aside

94

10.06.

Successors and Assigns

95

10.07.

Treatment of Certain Information; Confidentiality

101

10.08.

Right of Setoff

102

10.09.

Interest Rate Limitation

102

10.10.

Counterparts; Integration; Effectiveness

103

10.11.

Survival of Representations and Warranties

103

10.12.

Severability

103

10.13.

Replacement of Lenders

103

10.14.

Governing Law; Jurisdiction; Etc

104

10.15.

Waiver of Jury Trial

105

10.16.

No Advisory or Fiduciary Responsibility

105

10.17.

USA PATRIOT Act Notice

106

10.18.

Judgment Currency

106

iv





 










SCHEDULES

1.01

Existing Letters of Credit

1.02

Mandatory Cost Formulae

1.03

Indicative Terms of Permitted Receivables Transactions

2.01

Commitments and Applicable Percentages

5.06(b)

Litigation

5.08

Ownership of Property; Liens

5.09

Environmental Matters

5.10

Taxes

5.12

Subsidiaries; Other Equity Investments

5.15

Compliance With Laws

6.08

Compliance With Laws

7.01(c)

Certain Liens

7.02

Existing Indebtedness

10.02

Administrative Agent’s Office; Certain Addresses for Notices

10.06

Processing and Recordation Fees

EXHIBITS

Form of

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Note

C-2

Swing Line Note

D

Compliance Certificate

E

Assignment and Assumption

F

Company Guaranty

G

Subsidiary Guaranty

I-1

Opinion of Tarrant Sibley, Esq., Senior Vice President and Deputy General
Counsel of the Company

I-2

Opinion of Alexander Emrich, Legal Director of Hasbro SA

I-3

Opinion of Wilmer Cutler Pickering Hale and Dorr LLP, special New York counsel
to the Loan Parties

J

Supplement














REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT (“Agreement”) is entered into as of December 16,
2010, among HASBRO, INC., a Rhode Island corporation (the “Company”), HASBRO SA,
a corporation organized under the laws of Switzerland and wholly owned indirect
subsidiary of the Company (the “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01.

Defined Terms.  As used in this Agreement, the following terms shall have the
meanings set forth below:

“Accounts” has the meaning ascribed to such term in the Uniform Commercial Code
as in effect in the Commonwealth of Massachusetts from time to time; and, with
respect to the Company and its Domestic Subsidiaries, such term shall include
all such Accounts of such Persons, whether now existing or existing in the
future, including, without limitation, (a) all accounts receivable of such
Person, including, without limitation, all accounts created by or arising from
all of such Person’s sales of goods or rendition of services made under any of
its trade names, or through any of its divisions, (b) all unpaid rights of such
Person (including rescission, replevin, reclamation and stopping in transit)
relating to the foregoing or arising therefrom, (c) all rights to any goods
represented by any of the foregoing, including, without limitation, returned or
repossessed goods, (d) all reserves and credit balances held by such Person with
respect to any such accounts receivable of any purchaser of goods or services or
other Person obligated to make payment to the Company or any of its Subsidiaries
(other than any Receivables Subsidiaries and the Foreign Subsidiaries) in
respect of a purchase of such goods or services, (e) all letters of credit,
guarantees or collateral for any of the foregoing and (f) all insurance policies
or rights relating to any of the foregoing.

“Additional Lender” has the meaning specified in Section 2.16.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.





   







“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders (including any
Defaulting Lenders).

“Agreement” means this Credit Agreement.

“Alternative Currency” means each of Australian Dollars, Canadian Dollars, Euro,
 New Zealand Dollars, Sterling, and each other currency (other than Dollars)
that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined by the Administrative Agent or the
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.19.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the more favorable to the Borrowers of (a) the ratio of Total Funded
Debt to Consolidated EBITDA and (b) the Debt Rating as set forth below:

2





   











Applicable Rate

Pricing Level

Total Funded Debt/

Consolidated EBITDA

Debt Rating

(S&P/Moody’s/Fitch)

Commitment Fee

Commercial Letters of Credit

Eurocurrency Rate

and

Standby Letters of Credit

Base Rate

I

Greater than or equal to 2.75x

< BB+/Ba1/BB+

0.45%

1.80%

2.75%

1.75%

II

Less than 2.75x but greater than or equal to 2.25x

BB+/Ba1/BB+

0.40%

1.50%

2.25%

1.25%

III

Less than 2.25x but greater than or equal to 1.75x

BBB-/Baa3/BBB-

0.35%

1.325%

2.00%

1.00%

IV

Less than 1.75x but greater than or equal to 1.25x

BBB/Baa2/BBB

0.30%

1.15%

1.75%

0.75%

V

Less than 1.25x but greater than or equal to 0.75x

BBB+/Baa1/BBB+

0.225%

1.00%

1.50%

0.50%

VI

Less than 0.75x

> A-/A3/A-

0.175%

0.85%

1.25%

0.25%

“Debt Rating” means, as of any date of determination, the rating as determined
by at least two of Fitch, S&P and Moody’s (collectively, the “Debt Ratings”) of
the Company’s non-credit-enhanced, senior unsecured long-term debt; provided
that (a) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one level, then the Pricing Level for the higher (or highest) of such
Debt Ratings shall apply (with the Debt Rating for Pricing Level 6 being the
highest and the Debt Rating for Pricing Level 1 being the lowest); and (b) if
there is a split in Debt Ratings of more than one level, then the Pricing Level
that is one level higher than the Pricing Level of the lower (or lowest) Debt
Rating shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(v).
 Thereafter, each change in the Applicable Rate (x) resulting from a change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the earlier of the date of the public announcement thereof or
delivery by the Company to the Administrative Agent of notice thereof pursuant
to Section 6.03(f) and ending on the date immediately preceding the effective
date of the next such change and, in the case of a downgrade, during the period
commencing on the earlier of the date of the public announcement thereof or
delivery by the Company to the Administrative Agent of notice

3





   







thereof and ending on the date immediately preceding the effective date of the
next such change and (y) resulting from a change in the ratio of Total Funded
Debt to Consolidated EBITDA shall be effective upon the Administrative Agent’s
receipt of a Compliance Certificate delivered pursuant to Section 6.02(a)
evidencing such change.

 “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined in good faith by the Administrative
Agent or the L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Approved Fund” means any Fund (i) that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender and (ii) that has a credit rating
equal to or higher than that of the related Lender.

 “Assignee Group” means two or more Eligible Assignees that are Affiliates of
one another or two or more Approved Funds managed by the same investment
advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent and
the Company.

“Attributable Indebtedness” means, at any time, the amount of obligations
outstanding at such time under the legal documents entered into as part of a
Permitted Receivables Securitization Facility on any date of determination that
would be characterized as principal if such Permitted Receivables Securitization
Facility were structured as a secured lending transaction rather than as a
purchase, less (i) any escrowed or pledged cash proceeds which effectively
secure, or are required to be maintained as reserves by the applicable
Receivables Subsidiary for, the Indebtedness of the Company and its Subsidiaries
in respect of, or the obligations of the Company and its Subsidiaries under,
such Permitted Receivables Securitization Facility, (ii) reasonable attorneys'
fees, accountants' fees, brokerage consultant and other customary fees,
underwriting commissions and other reasonable fees and expenses actually
incurred in connection with such Permitted Receivables Securitization Facility
and (iii) any taxes paid or reasonably estimated to be payable as a result
thereof.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 27, 2009,
and the related consolidated statements of operations and cash flows for such
fiscal year of the Company and its Subsidiaries, including the notes thereto.

“Australian Dollars” means the lawful currency of Australia.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to

4





   







make Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate for a one-month Interest Period plus
1.00%.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Boston, Massachusetts and New York, New York and:

(a)

if such day relates to any Eurocurrency Rate Loan denominated in Dollars, means
a London Banking Day;

(b)

if such day relates to any Eurocurrency Rate Loan denominated in Euro, means a
TARGET Day;

(c)

if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d)

if such day relates to any fundings, disbursements, settlements and payments in
a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan

5





   







(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

“Canadian Dollars” and “C$” means the lawful currency of Canada.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Capitalized Leases”  means leases under which the Company or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Change in Law” means, as to any Lender, the occurrence, after the date of this
Agreement (or, if later, the date such Lender becomes a Lender), of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty applicable to such Lender, (b) any change in any law, rule, regulation or
treaty applicable to such Lender or in the administration, interpretation or
application thereof by any Governmental Authority or (c) compliance by such
Lender with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority adopted or issued after the date of this
Agreement.

“Change of Control” means an event or series of events by which:

(a)

any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
more than 50% or more of the equity securities of the Company entitled to vote
for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

6





   







(b)

during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” the first date all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, substantially in the form of Exhibit
F.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, with respect to any particular fiscal period, the
amount equal to (a) Consolidated Operating Profit (or Loss) for such period,
plus (b) in each case without duplication, and to the extent deducted in
calculating Consolidated Operating Profit (or Loss) for such period, (i)
depreciation and amortization of the Company and its Subsidiaries, (ii) other
non-cash charges of the Company and its Subsidiaries, and (iii) extraordinary
losses of the Company and its Subsidiaries, and minus (c) to the extent included
in Consolidated Operating

7





   







Profit (or Loss) for such period, extraordinary gains of the Company and its
Subsidiaries for such period, all determined in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Total Interest Expense,
in each case for the most recently completed Measurement Period.  

“Consolidated Net Worth” means an amount equal to (a) the total assets of the
Company and its Subsidiaries on a consolidated basis minus (b) the total
liabilities of the Company and its Subsidiaries on a consolidated basis,
determined in accordance with GAAP.

“Consolidated Operating Profit (or Loss)” means the consolidated operating
profit (or loss) of the Company and its Subsidiaries identified as such on the
Company's income statement for any period, determined in accordance with GAAP.

“Consolidated Total Funded Debt” means, as of any date of determination, with
respect to the Company and its Subsidiaries, the amount equal to, without
duplication, (a) the aggregate amount of Indebtedness of the Company and its
Subsidiaries, on a consolidated basis, relating to (i) the borrowing of money or
the obtaining of credit, (ii) the deferred purchase price of assets (other than
trade payables incurred in the ordinary course of business), (iii) in respect of
any Synthetic Lease Obligation or any Capitalized Leases, (iv) the face amount
of all letters of credit outstanding, (v) any Recourse Obligations, plus (b) the
aggregate amount of Indebtedness of the type referred to in clause (a) of
another Person (other than the Company or a Subsidiary thereof) guaranteed by
the Company or any of its Subsidiaries plus (c) the Attributable Indebtedness.
 In determining under clause (a) of this definition the Indebtedness of the
Company and its Subsidiaries under or in respect of any Permitted Receivables
Securitization Facility or under clause (c) of this definition the Attributable
Indebtedness in respect of any Permitted Receivables Securitization Facility,
such Indebtedness or amount shall be reduced by any escrowed or pledged cash
proceeds which effectively secure such Indebtedness or the obligations of the
Company or any such Subsidiary under such Permitted Receivables Securitization
Facility.

“Consolidated Total Interest Expense” means, for any period, the aggregate
amount of interest expense of the Company and its Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material written agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

8





   







“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to 2.0% plus the rate that otherwise
would be applicable (or if no rate is applicable, the Base Rate plus 2.0% per
annum).

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless such
Lender has notified the Agent and the Borrower that it has determined that a
condition precedent to its obligation to fund which it specifically identifies
has not been met, (b) has notified the Company and the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment referenced in clause (i) or
(ii) of this sentence; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Disposition” or “Dispose” means the sale, transfer, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as reasonably determined by the Administrative Agent or the L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

9





   







“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders or decrees
relating to pollution and the protection of the environment or the release of
any Hazardous Materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement (other than liabilities with respect to insurance
premiums) pursuant to which liability is assumed or imposed with respect to any
of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under

10





   







Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

Eurocurrency Rate  =

Eurocurrency Base Rate


1.00 – Eurocurrency Reserve Percentage

Where,

“Eurocurrency Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or a similar commercially available rate publishing service
providing quotations of BBA LIBOR reasonably selected by the Administrative
Agent) at approximately 11:00 a.m., London time, two London Banking Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period.  If such rate is not available at such time
for any reason, then the “Eurocurrency Base Rate” for such Interest Period shall
be the rate per annum equal to the rate at which deposits in the relevant
currency for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other appropriate Bank
of America branch or Affiliate) to major banks in the London or other
appropriate offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

The determination of the Eurocurrency Reserve Percentage and the Eurocurrency
Base Rate by Administrative Agent shall be conclusive in the absence of
demonstrable error.

11





   







“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate.  Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency.  All Committed Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income, net profit or net worth (however denominated), and
franchise or capital Taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient (or, in the case of a pass-through entity, any of its beneficial
owners) is organized or is (or is deemed to be) doing business or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, or by any jurisdiction as a result of a
present or former connection between such recipient and the jurisdiction
imposing such tax (or any political subdivision thereof), other than any such
connection arising solely from such recipient having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document, (b) any branch profit taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which such
Borrower is located or is (or is deemed to be) doing business, (c) any backup
withholding tax that is required by the Code to be withheld from amounts payable
to a Lender because such Lender has failed to comply with Section 3.01(e), and
(d) except as provided in the following sentence, in the case of a Lender (other
than an assignee pursuant to a request by the Company under Section 10.13), any
withholding Tax that (i) is required to be imposed on amounts payable to such
Lender pursuant to the Laws in force at the time such Lender becomes a party
hereto (or designates a new Lending Office), (ii) is attributable to such
Lender’s (or, in the case of a pass-through entity, any of its beneficial
owners’) failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e), or (iii) is imposed pursuant to FATCA, except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new Lending Office (or assignment), to receive additional
amounts from the applicable Borrower with respect to such withholding Tax
pursuant to Section 3.01(a).  Notwithstanding anything to the contrary contained
in this definition, “Excluded Taxes” shall not include any withholding tax
imposed at any time on payments made by or on behalf of a Foreign Obligor to any
Lender hereunder or under any other Loan Document, provided that such Lender
shall have complied with Section 3.01(e), and provided, further, that such
Lender acquired its interest in the relevant Loan in a manner compliant with
Section 10.06(b)(vii).

“Existing Credit Agreement” means that certain Revolving Credit Agreement, dated
as of June 23, 2006 (as amended and in effect from time to time) by and among
the Company, the Designated Borrower, the lenders party thereto, the
Administrative Agent, and certain other parties thereto.

“Existing Letters of Credit” means those letters of credit listed on Schedule
1.01.

“FATCA” means sections 1471 through 1474 of the Code and any regulations
(including temporary regulations) that are issued thereunder or official
governmental interpretations thereof.

12





   







“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means, collectively, (i) that certain letter agreement, dated
November 16, 2010, among the Borrowers, the Administrative Agent and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, (ii) that certain letter agreement,
dated November 16, 2010, among the Borrowers and Citigroup Global Markets Inc.,
and (iii) that certain letter agreement, dated November 16, 2010, among the
Borrowers and RBS Citizens, N.A.

“Fitch” means FitchRatings, or its successors.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer).  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States
consistent with the opinions and pronouncements of the Accounting Principles
Board and the American

13





   







Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession in the United
States, that are applicable to the circumstances as of the date of
determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.06(h).

“Guaranties” means the Company Guaranty and the Subsidiary Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
regulated pursuant to any Environmental Law and all hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” as applied to any Person, means, without duplication:

(a)

every obligation of such Person to repay money borrowed,

(b)

every obligation of such Person for principal evidenced by bonds, debentures,
notes or other similar instruments, including obligations incurred in connection
with the acquisition of property, assets or businesses,

(c)

every reimbursement obligation of such Person with respect to letters of credit,
bankers' acceptances or similar facilities issued for the account of such
Person,

(d)

every obligation of such Person issued or assumed as the deferred purchase price
of property or services (including securities repurchase agreements but
excluding (i) trade accounts payable or accrued liabilities arising in the
ordinary course of business and (ii) earnout obligations in respect of assets or
businesses acquired prior to the Closing Date,

(e)

every obligation of such Person under any Capitalized Lease,

(f)

every obligation of such Person under any Synthetic Lease Obligation,

(g)

Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent that such Person is liable therefor as a
result of such Person's ownership interest in or other relationship with such
entity, except to the extent that the terms of such Indebtedness provide that
such Person is not liable therefor and such terms are enforceable under
applicable law,

14





   







(h)

every obligation, contingent or otherwise, of such Person guaranteeing, or
having the economic effect of guaranteeing or otherwise acting as surety for,
any obligation of a type described in any of clauses (a) through (h) (the
"primary obligation") of another Person (the "primary obligor"), in any manner,
whether directly or indirectly, and including, without limitation, any such
obligation of such Person (i) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation, (ii)
to purchase property, securities or services for the purpose of assuring the
payment of such primary obligation, or (iii) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such primary obligation.

The "amount" or "principal amount" of any Indebtedness at any time of
determination represented by (w) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (x) any
Capitalized Lease shall be the discounted aggregate rental obligations under
such Capitalized Lease required to be capitalized on the balance sheet of the
lessee in accordance with GAAP and (y) any Synthetic Lease shall be the
stipulated loss value, termination value or other equivalent amount.

“Indemnified Taxes” means Taxes imposed on any payment by the Borrowers on
account of any Obligation hereunder or under any other Loan Document other than
Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Infogrames” means Infogrames Entertainment S.A., a societé anonyme organized
under the laws of France, and any successor thereof.

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three,
or six months, or, to the extent available to all of the Lenders, nine or twelve
months thereafter, as selected by the Company in its Committed Loan Notice;
provided that:

(i)

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

15





   







(ii)

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii)

no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor the L/C
Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America or any other Lender that agrees to act as an
L/C Issuer, in each case in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  Upon an L/C
Borrowing, the Unreimbursed Amount that is covered by such L/C Borrowing shall
be deemed to be represented by, and not in addition to, such L/C Borrowing.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of

16





   







Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Lead Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc. and RBS Citizens, N.A., each in
their capacity as co-lead arranger and co-book runner.

 “Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire as provided to
the Company, or such other office or offices as a Lender may from time to time
notify the Company and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(i).

“Letter of Credit Sublimit” means an amount equal to $100,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement and any agreement to provide a security interest).

“Loan” means an extension of credit by a Lender to a Borrower under ARTICLE II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, the Guaranties, the Fee
Letters and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.18 of this Agreement.

“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor and
the Designated Borrower.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

17





   







“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.02.

“Material Adverse Effect” means with respect to any event or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding), (a) a material adverse
effect on  the business, assets, operations or financial condition of the
Company and its Subsidiaries, taken as a whole; (b) a material adverse effect on
the ability of the Company individually or the Loan Parties and their
Significant Subsidiaries taken as a whole, to perform its or their respective
Obligations (as the case may be) under the Loan Documents; or (c) any material
impairment of (i) the validity, binding effect or enforceability of this
Agreement or any of the other Loan Documents or (ii) the rights, remedies or
benefits available to the Administrative Agent or any Lender under the Loan
Documents.

“Maturity Date” means December 16, 2014; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company for which financial statements
have been or are required to be delivered pursuant to Section 6.01(a) or
6.01(b).

“Minimum Principal Amount” means, with respect to Borrowings made in (i)
Dollars, a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof, (ii) Australian Dollars, a principal amount of 2,000,000 AUD or
a whole multiple of 500,000 AUD in excess thereof, (iii) Canadian Dollars, a
principal amount of C$2,000,000 or a whole multiple of C$500,000 in excess
thereof, (iv) Euros, a principal amount of 4,000,000 Euros or a whole multiple
of 1,000,000 Euros in excess thereof, (v) New Zealand Dollars, a principal
amount of 2,000,000 NZD or a whole multiple of 500,000 NZD in excess thereof,
(vi) Sterling, a principal amount of £3,000,000 or a whole multiple of £500,000
in excess thereof and (vii) any other Alternative Currency approved under
Section 1.06 hereof, the amount proposed by the Administrative Agent and
approved by the Lenders.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as defined in Section 4064 of ERISA.

“New Zealand Dollars” means the lawful currency of New Zealand.

“Non-Priority Indebtedness” means Indebtedness which (a) is not senior to the
Obligations, (b) does not have any priority of payment over the Obligations and
(c) is not secured by Liens on any of the Company’s or any Subsidiary’s assets.

18





   







“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C-1 or Exhibit C-2, as applicable.

“Obligations” means all advances to, and debts, liabilities and obligations of
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, trust or other form of business entity, the partnership or
other applicable agreement of formation or organization and any agreement,
instrument or filing with respect thereto filed in connection with its formation
or organization with the applicable Governmental Authority in the jurisdiction
of its formation or organization and, if applicable, any certificate or articles
of formation or organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market; in
each case, plus any administrative,

19





   







processing or similar fees customarily charged by the Administrative Agent, L/C
Issuer or Swing Line Lender in connection with the foregoing.

“Participant” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Receivables Securitization Facility” means any transaction or series
of related transactions providing for the financing of any Receivables; provided
that any such transaction shall be consummated on terms that include terms
substantially as described on Schedule 1.03 or as the Required Lenders may
otherwise consent, such consent not to be unreasonably withheld.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees and not excluded under
Section 4 of ERISA.

 “Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” means, with respect to compliance with any test or covenant
for any period (including any Measurement Period) hereunder, compliance with
such test or covenant after giving effect to any disposition or acquisition,
giving effect to increases or (as the case may be) decreases in EBITDA based on
the historical financial results of such disposed or acquired entity and using,
for purposes of determining such compliance with respect to the Company and its
Subsidiaries, the consolidated financial statements of the Company and its
Subsidiaries as if such disposition or acquisition had been consummated at the
commencement of such period.

“Qualifying Bank” means, in relation to any Borrower that is organized under the
laws of Switzerland, a Lender which is a financial institution which is duly
licensed as a bank under the law of its jurisdiction of incorporation and which
pursues genuine banking activities in the

20





   







jurisdiction of its lending office as referred to under the respective
regulations of the Swiss Federal Tax Administration, in particular under Section
3.b. of Notes S-02.122.1 as well as under Section I.232 of Notes S-02.128.

“Receivables” means all Accounts and accounts receivable of the Company or any
of its Subsidiaries, including, without limitation, any Accounts and accounts
receivable constituting or evidenced by chattel paper, instruments or general
intangibles, and all proceeds thereof and rights (contractual and other) and
collateral for such Accounts and accounts receivable.  Notwithstanding the
foregoing, Receivables shall not include any rights or interests in intellectual
property of the Company or any of its Subsidiaries.

“Receivables Subsidiary” means any special purpose, bankruptcy-remote
corporation, limited liability company, trust or other entity established and
majority owned by the Company or a Subsidiary that purchases, receives
contributions of, or receives financing secured by, Receivables generated by the
Company or any of its Subsidiaries.

“Recourse Obligations” of a Person means all sales with recourse by such Person
of (i) accounts or general intangibles for money due or to become due, (ii)
chattel paper, instruments or documents creating or evidencing a right to
payment of money or (iii) other receivables (collectively "receivables"),
whether pursuant to a purchase facility or otherwise, other than in connection
with the disposition of the business operations of such Person relating thereto
or a disposition of defaulted receivables for collection and not as a financing
arrangement, and together with any obligation of such Person to pay any
discount, interest, fees, indemnities, penalties, recourse, expenses or other
amounts in connection therewith.  The outstanding amount of any Recourse
Obligation shall be the portion of the principal investment of the purchaser
thereof (other than the Company or a Significant Subsidiary) as to which
recourse to such Person exists, in any event excluding amounts representative of
yield and interest earned on such investment.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
under regulations in effect on the original date of this Agreement.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date, the Lenders whose Aggregate
Commitments constitute more than fifty percent (50%) of the Total Commitment,
provided, that if at the time Required Lenders is being determined, the Total
Commitment has been terminated, the Required Lenders shall be the Lenders
holding more than fifty percent (50%) of the aggregate outstanding

21





   







principal amount of the Loans on such date, provided further that the portion of
the Aggregate Commitments of, and the portion of the aggregate outstanding
principal amount of Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, chief operating
officer, president, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party.  Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
 (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall reasonably determine or
the Required Lenders shall reasonably require; and (b) with respect to any
Letter of Credit, each of the following:  (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall reasonably determine or the
Required Lenders shall reasonably require.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined in good faith by the Administrative Agent or the L/C Issuer, as the
case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Significant Subsidiary” means (a) the Designated Borrower, (b) any other
Subsidiary of the Company (other than any Receivables Subsidiary), which, either
alone or together with the Subsidiaries of such Subsidiary, meets either of the
following conditions:

(i)

the investments of the Company and its Subsidiaries in, or their proportionate
share (based on their equity interests) of the book value of the total assets
(after intercompany eliminations) of, the Subsidiary in question exceed 10% of
the book value of the total assets of the Company and its Subsidiaries on a
consolidated basis, or

(ii)

the equity of the Company and its Subsidiaries in the revenues of the Subsidiary
in question exceeds 10% of the revenues from continuing operations of the

22





   







Company and its Subsidiaries on a consolidated basis for the Company's most
recent fiscal year; or

(b)

Any other Subsidiary of the Company designated as a "Significant Subsidiary" by
the Company in a written notice to the Administrative Agent.

“SPC” has the meaning specified in Section 10.06(h).

“Special Notice Currency” means at any time an Alternative Currency, other than
Australian Dollars, Canadian Dollars, Euros, Sterling or any other currency of a
country that is a member of the Organization for Economic Cooperation and
Development at such time located in North America, Europe or Australia.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned directly or indirectly through one or more Subsidiaries by such Person.
 Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

“Subsidiary Guarantors” means (i) following the delivery of all documentation
required pursuant to Section 6.12(b), Hasbro International, Inc. and (ii) any
other Subsidiary Guarantors that may be added from time to time pursuant to
Section 6.12.

“Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit G.

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

23





   







“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).  

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, or fees or other
charges related thereto imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Threshold Amount” means $75,000,000.

 “Total Outstandings” means the aggregate Outstanding Amount of all Loans and
all L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i)).  Upon an
L/C Borrowing, the Unreimbursed Amount that is covered by such L/C Borrowing
shall be deemed to be represented by, and not in addition to, such L/C
Borrowing.

24





   







1.02.

Other Interpretive Provisions.  With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

(a)

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified, (ii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iii) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules unless otherwise specified shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, the Loan Document in which such references appear, and (iv) any reference to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law.

(b)

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including.”

(c)

Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03.

Accounting Terms.  (a) Generally.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Company’s independent public
accountants) with the most recent audited consolidated financial statements of
the Company and its Subsidiaries delivered pursuant to Section 6.01 or, prior to
such delivery, the Audited Financial Statements, except as otherwise
specifically prescribed herein.  

(b)

Changes in GAAP.  If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Company or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent a written reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP; provided further that such reconciliation shall be required
to be provided only for the four fiscal quarters following such change.

25





   







1.04.

Rounding.  Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05.

Exchange Rates; Currency Equivalents.  (a) The Administrative Agent or the L/C
Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts until the next Revaluation Date to occur.  Except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be the Dollar Equivalent
thereof.

(b)

Wherever in this Agreement in connection with a Committed Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.0001 of a unit being rounded upward), as determined
by the Administrative Agent or the L/C Issuer, as the case may be.

1.06.

Additional Alternative Currencies.  (a) The Company may from time to time
request that Eurocurrency Rate Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Lenders, including specification by
the Administrative Agent of a reasonable Minimum Principal Amount for such
Alternative Currency; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the L/C Issuer.

(b)

Any such request shall be made to the Administrative Agent not later than 11:00
a.m., ten Business Days prior to the date of the desired Credit Extension (or
such other time or date as may be agreed by the Administrative Agent and, in the
case of any such request pertaining to Letters of Credit, the L/C Issuer, in its
or their sole discretion).  In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof and of the proposed Minimum Principal Amount therefor; and in the
case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify the L/C Issuer thereof.  Each Lender (in the case of
any such request pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in
the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., five Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

26





   







(c)

Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency.  If the Administrative Agent and all the Lenders
consent to making Eurocurrency Rate Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Committed Borrowings of Eurocurrency Rate Loans; and if the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.  Any specified currency of an Existing Letter of
Credit that is neither Dollars nor one of the Alternative Currencies
specifically listed in the definition of “Alternative Currency” shall be deemed
an Alternative Currency with respect to such Existing Letter of Credit only.

1.07.

Change of Currency.  (a) Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

(b)

Each provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent, in consultation with the Borrowers,
may from time to time reasonably specify to be appropriate to reflect the
adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.

(c)

Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent, in consultation with the
Borrowers, may from time to time reasonably specify to be appropriate to reflect
a change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.

1.08.

Times of Day.  Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).

1.09.

Letter of Credit Amounts.  Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or

27





   







more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01.

Committed Loans.  Subject to the terms and conditions set forth herein, each
Lender hereby severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrowers in Dollars or in one or more Alternative Currencies from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.01, prepay under Section 2.06, and reborrow under this Section 2.01.
 Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

2.02.

Borrowings, Conversions and Continuations of Committed Loans.

(a)

Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurocurrency Rate Loans shall be made upon
the Company’s or Designated Borrower’s, as the case may be, irrevocable notice
to the Administrative Agent, which may be given by telephone.  Each such notice
must be received by the Administrative Agent not later than  (i) 1:00 p.m. three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Committed Loans, (ii) 12:00 noon four Business Days (or five Business Days in
the case of a Special Notice Currency) prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (iii) 12:00 noon on the requested date of any Borrowing of Base
Rate Committed Loans; provided, however, that if any Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. (i) four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) five Business Days (or six Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them.  Not later than 11:00 a.m. (i) three Business Days before the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars having an Interest Period other than one, two,
three or six months in duration as provided in the definition

28





   







of “Interest Period”, or (ii) four Business Days (or five Business days in the
case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period”, the
Administrative Agent shall notify the relevant Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders.  Each telephonic notice by any Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the relevant Borrower.  Each Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans shall be in an amount not less
than the Minimum Principal Amount.  Except as provided in Sections 2.04(c) and
2.05(c), each Committed Borrowing of or conversion to Base Rate Committed Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether such Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto and (vi) the currency of the Committed Loans to be
borrowed.  If the relevant Borrower fails to specify a currency in a Committed
Loan Notice requesting a Borrowing, then the Committed Loans so requested shall
be made in Dollars.  If such Borrower fails to specify a Type of Committed Loan
in a Committed Loan Notice or if such Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Committed Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month.  Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans.  If such Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  No Committed Loan may be converted
into or continued as a Committed Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Committed Loan and
reborrowed in the other currency.

(b)

Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Committed Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection.  In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 1:00 p.m, in the case of any Committed Loan denominated in Dollars other
than Base Rate Loans, and in the case of any Committed Loan denominated in
Dollars that is a Base Rate Loan, not later than 2:00 p.m., and not later than
the

29





   







Applicable Time specified by the Administrative Agent in the case of any
Committed Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice.  Subject to satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the Company or the Designated Borrower, as
applicable, in like funds as received by the Administrative Agent no later than
5:00 p.m. EST on the Business Day specified in the applicable Committed Loan
Notice either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to the Administrative Agent
by such Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing denominated in Dollars is given by such
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.

(c)

Subject to Section 3.05, a Eurocurrency Rate Loan may be continued or converted
only on the last day of an Interest Period for such Eurocurrency Rate Loan.
 During the existence of an Event of Default, the Administrative Agent or
Required Lenders may require that no Loans may be converted to or continued as
Eurocurrency Rate Loans (whether in Dollars or any Alternative Currency) without
the consent of the Required Lenders, and the Required Lenders may demand that
any or all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

(d)

The Administrative Agent shall promptly notify the Borrowers and the Lenders of
the interest rate applicable to any Interest Period for Eurocurrency Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrowers and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e)

After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than ten Interest Periods in effect with
respect to Committed Loans.

2.03.

[Intentionally Omitted].

2.04.

Letters of Credit.

(a)

The Letter of Credit Commitment.

(i)

Subject to the terms and conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the Lenders set forth in this Section 2.04,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars or in one or more Alternative Currencies for the account
of the Borrowers or their respective Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in

30





   







accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrowers or their Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Aggregate Commitments, (y) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit.  Each request by the Borrowers
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
 Within the foregoing limits, and subject to the terms and conditions hereof,
the Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.  All Existing Letters of Credit shall be deemed to have
been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.

(ii)

The L/C Issuer shall not issue any Letter of Credit, if:

(A)

subject to Section 2.04(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B)

the expiry date of such requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless all the Lenders (other than any Defaulting
Lender) have approved such expiry date.

(iii)

The L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

(A)

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

31





   







(B)

the issuance of such Letter of Credit would violate one or more Laws or policies
of the L/C Issuer applicable to letters of credit generally;

(C)

except as otherwise agreed by the Administrative Agent and the L/C Issuer, such
Letter of Credit is in an initial stated amount less than $10,000, in the case
of a commercial Letter of Credit, or $50,000, in the case of a standby Letter of
Credit;

(D)

except as otherwise agreed by the Administrative Agent and the L/C Issuer, such
Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency; or

(E)

any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.19(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv)

The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v)

The L/C Issuer shall be under no obligation to amend any Letter of Credit if (A)
the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)

The L/C Issuer shall act on behalf of the Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and the L/C Issuer
shall have all of the benefits and immunities (A) provided to the Administrative
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.

(b)

Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)

Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of either Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
 Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the

32





   







Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may reasonably request.
 In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably request.  Additionally, the Borrowers shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably request.  In the event that any Letter of Credit Application includes
representations and warranties, covenants and/or events of default that do not
contain the materiality qualifiers, exceptions or thresholds that are applicable
to the analogous provisions of this Agreement or other Loan Documents, or are
otherwise more restrictive, the relevant qualifiers, exceptions and thresholds
contained herein shall be incorporated therein or, to the extent more
restrictive, shall be deemed for the purposes of such Letter of Credit
Application to be the same as the analogous provisions herein.

(ii)

Promptly after receipt of any Letter of Credit Application, the L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the relevant Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the relevant Borrower or its Subsidiary or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
 Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii)

If a Borrower so requests in any applicable Letter of Credit Application, the
L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to

33





   







prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the L/C Issuer, the Borrowers
shall not be required to make a specific request to the L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.04(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrowers that one or more of the applicable conditions specified in Section
4.02 is not then satisfied, and in each such case directing the L/C Issuer not
to permit such extension.

(iv)

Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)

Drawings and Reimbursements; Funding of Participations.

(i)

Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrowers
and the Administrative Agent thereof.  In the case of a Letter of Credit
denominated in an Alternative Currency, the applicable Borrower shall reimburse
the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars and the relevant Borrower shall have agreed to make such payment in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrowers shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrowers will reimburse the L/C
Issuer in Dollars.  In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the Borrowers of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof.  Not later than 5:00 p.m.
EST on the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
applicable Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency, provided that if notice of such drawing is not provided to the
relevant Borrower prior to 1:00 p.m. EST on the Honor Date, then such Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing in the next succeeding Business Day and such
extension of time shall be reflected in computing fees in respect of any such
Letter of Credit plus interest.

34





   







If the applicable Borrower fails to so reimburse the L/C Issuer by such time,
the Administrative Agent shall promptly notify each Lender of the Honor Date,
the amount of the unreimbursed drawing (expressed in Dollars in the amount of
the Dollar Equivalent thereof in the case of a Letter of Credit denominated in
an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the applicable Borrower
shall be deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice).  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.04(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii)

Each Lender (including the Lender acting as L/C Issuer) shall upon any notice
pursuant to Section 2.04(c)(i) make funds available (and the Administrative
Agent may apply Cash Collateral provided for this purpose) to the Administrative
Agent for the account of the L/C Issuer, in Dollars, at the Administrative
Agent’s Office for Dollar-denominated payments in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.04(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Committed Loan to the
relevant Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the L/C Issuer in Dollars.

(iii)

With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the relevant conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest).  In such
event, each Lender’s payment to the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.04.

(iv)

Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v)

Each Lender’s obligation to make Committed Loans or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.04(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right

35





   







which such Lender may have against the L/C Issuer, the Borrowers, any Subsidiary
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the
Borrowers of a Committed Loan Notice).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the applicable Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi)

If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(ii),  then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect.  If such Lender pays
such amount, the amount so paid (excluding any such interest payable by the
Lender to the Administrative Agent) shall constitute such Lender’s Committed
Loan included in the relevant Committed Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent demonstrable
error.

(d)

Repayment of Participations.

(i)

At any time after the L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.04(c), if the Administrative Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrowers or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars or the applicable Alternative
Currency and in the same funds as those received by the Administrative Agent.

(ii)

If any payment received by the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.04(c)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

36





   







(e)

Obligations Absolute.  The obligation of each Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit issued at the request of
such Borrower and to repay each L/C Borrowing of such Borrower shall be
absolute, unconditional and irrevocable, to the fullest extent permitted by
applicable law and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)

any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;

(ii)

the existence of any claim, counterclaim, setoff, defense or other right that
the Borrowers or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction; provided that the Borrowers shall not be
precluded from pursuing their rights and remedies in separate actions;

(iii)

any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

(iv)

any payment by the L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v)

any adverse change in the relevant exchange rates or in the availability of the
relevant Alternative Currency to the Borrowers or any Subsidiary or in the
relevant currency markets generally; or

(vi)

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrowers or any Subsidiary;

provided that the foregoing shall not excuse the L/C Issuer from liability to
the Borrowers or any of their Subsidiaries to the extent of any direct damages
(as opposed to consequential damages) suffered by the Borrowers or any of their
Subsidiaries that are caused by the L/C Issuer’s bad faith, gross negligence or
willful misconduct.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will promptly notify the L/C

37





   







Issuer.  The relevant Borrower shall be conclusively deemed to have waived any
such claim against the L/C Issuer and its correspondents unless such notice is
given as aforesaid.

(f)

Role of L/C Issuer.  Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of all of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  Each Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit issued at the request of such Borrower; provided, however, that this
assumption is not intended to, and shall not, preclude such Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  None of the L/C Issuer, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (vi) of Section 2.04(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, any Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to such Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g)

[Intentionally Omitted].

(h)

Applicability of ISP and UCP.  Unless otherwise expressly agreed by the L/C
Issuer and the applicable Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(i)

Letter of Credit Fees.  The applicable Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) (i)
for each commercial Letter of Credit the

38





   







Applicable Rate for commercial Letters of Credit times the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit, and (ii) for
each standby Letter of Credit equal to the Applicable Rate for standby Letters
of Credit times the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit, provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to Section 2.04(a)(iii)(e)
shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders in accordance with the upward adjustments in their respective
Applicable Percentages allocable to such Letter of Credit pursuant to Section
2.19(a)(iv), with the balance of such fee, if any, payable to the L/C Issuer for
its own account.    For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
deemed to be the Dollar Equivalent of the stated amount of such Letter of Credit
in effect at such time.  Letter of Credit Fees shall be (i) due and payable on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand and (ii)
computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  

(j)

Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.  The
applicable Borrower shall pay directly to the relevant L/C Issuer for its own
account, in Dollars, a fronting fee (i) with respect to each commercial Letter
of Credit issued for the account of a Borrower or any of its Subsidiaries, at
the rate per annum as separately agreed between the relevant Borrower and the
relevant L/C Issuer, computed on the Dollar Equivalent of the amount of such
Letter of Credit, and payable upon the issuance thereof, (ii) with respect to
any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between the relevant Borrower and
the relevant L/C Issuer, computed on the Dollar Equivalent of the amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each standby Letter of Credit issued for the account of a Borrower or
any of its Subsidiaries, at the rate per annum as separately agreed between such
Borrower and the relevant L/C Issuer, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears.  Such fronting fee shall be due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09.  In addition, the applicable Borrower shall pay directly to the L/C Issuer
for its own account, in Dollars, the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of the L/C
Issuer relating to letters of credit as from time to time in effect.  Such
customary fees and standard costs and charges are due and payable within three
Business Days of demand and are nonrefundable.

(k)

Conflict with Issuer Documents.  In the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control.

39





   







(l)

Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the relevant Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  Each Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of such Borrower,
and that such Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

2.05.

Swing Line Loans.

(a)

The Swing Line.  Subject to the terms and conditions set forth herein, the Swing
Line Lender, in reliance upon the agreements of the other Lenders set forth in
this Section 2.05, shall make loans in Dollars (each such loan, a “Swing Line
Loan”) to any Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, and provided, further, that such Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Within the foregoing limits, and subject to the other terms
and conditions hereof, each Borrower may borrow under this Section 2.05, prepay
under Section 2.06, and reborrow under this Section 2.05.  Each Swing Line Loan
shall be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

(b)

Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $1,000,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of such Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing

40





   







Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.05(a), or (B) that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
applicable Borrower at its office by crediting the account of such Borrower on
the books of the Swing Line Lender in Same Day Funds.

(c)

Refinancing of Swing Line Loans.

(i)

The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the applicable Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02.  The Swing Line Lender shall furnish the applicable Borrower
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.05(c)(ii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to the applicable Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

(ii)

If for any reason any Swing Line Loan cannot be refinanced by such a Committed
Borrowing in accordance with Section 2.05(c)(i), the request for Base Rate
Committed Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.05(c)(i) shall be deemed payment in respect of such participation.

(iii)

If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the

41





   










applicable Overnight Rate from time to time in effect.  If such Lender pays such
amounts, the amount so paid (excluding such interest payable by the Lender to
the Administrative Agent) shall constitute such Lender’s Committed Loan included
in the relevant Committed Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be.  A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent demonstrable
error.

(iv)

Each Lender’s obligation to make Committed Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.05(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing.  No such funding of risk participations shall relieve
or otherwise impair the obligation of each Borrower to repay Swing Line Loans,
together with interest as provided herein.

(d)

Repayment of Participations.

(i)

At any time after any Lender has purchased and funded a risk participation in a
Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.

(ii)

If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e)

Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.05 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f)

Payments Directly to Swing Line Lender.  The applicable Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

42





   







(g)

Designated Borrower.  The Designated Borrower shall have no liability to repay
any Swing Line Loans requested by the Company.

2.06.

Prepayments.  (a) Each Borrower may, upon notice from such Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
(A) 4:00 p.m. three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) 4:00 p.m. four Business Days
(or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (C) 12:00 noon on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurocurrency
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by such Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.19(a), each such prepayment shall be applied to the Committed Loans
of the Lenders in accordance with their respective Applicable Percentages.  

(b)

The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty.  If such notice
is given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

(c)

If the Administrative Agent notifies the Borrowers at any time that the Total
Outstandings at such time exceed an amount equal to 105% of the Aggregate
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Aggregate
Commitments then in effect; provided, however, that no Borrower shall be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.06(c) unless, after the prepayment in full of the Loans, the Total
Outstandings exceed the Aggregate Commitments then in effect.  

2.07.

Termination or Reduction of Commitments.  The Company may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. three
Business Days prior to the date of termination or reduction, provided further if
any Outstanding Amount shall be

43





   







denominated in an Alternative Currency or Special Notice Currency and would be
repaid in connection with such termination or reduction, the Administrative
Agent shall receive such notice not later than 11:00 a.m. five Business Days
prior to the date of termination or reduction; (ii) any such partial reduction
shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Company shall not terminate or reduce
the Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit, or the Swing Line Sublimit exceeds
the amount of the Aggregate Commitments, such Sublimit shall be automatically
reduced by the amount of such excess.  The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments.  The amount of any such Aggregate Commitment reduction
shall not be applied to the Letter of Credit Sublimit or the Swing Line Sublimit
unless otherwise specified by the Company. Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Lender according to its
Applicable Percentage.  All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.  

2.08.

Repayment of Loans.  (a) Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans made to such
Borrower outstanding on such date.

(b)

The Company shall repay each Swing Line Loan on the earlier to occur of (i) the
date ten Business Days after such Loan is made and (ii) the Maturity Date.

2.09.

Interest.  (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate for Eurocurrency Rate
Loans plus (in the case of a Eurocurrency Rate Loan denominated in Euros or
Sterling of any Lender which is lent from a Lending Office in the United Kingdom
or a Participating Member State) the Mandatory Cost; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for Base Rate Loans; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans.

(b)

(i)

If any amount of principal of any Loan is not paid when due, whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii)

If any amount (other than principal of any Loan) payable by any Borrower under
any Loan Document is not paid when due, whether at stated maturity, by
acceleration or otherwise, and an Event of Default results from such failure to
pay such amount when due, then upon the request of the Required Lenders, such
amount shall

44





   







thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii)

Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c)

Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.10.

Fees.  In addition to certain fees described in subsections (i) and (j) of
Section 2.04:

(a)

Commitment Fee.  The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate for commitment fees times
the actual daily amount by which the Aggregate Commitments exceed the sum of (i)
the Outstanding Amount of Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.19, provided that
Swing Line Loans shall not be considered outstanding for purposes of determining
the unused portion of the Aggregate Commitments.  The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period, provided that any
commitment fee accrued with respect to any of the Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Company so long as
such Lender shall be a Defaulting Lender except to the extent that such
commitment fee shall otherwise have been due and payable by the Company prior to
such time, and provided further that no commitment fee shall accrue on any of
the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.  The commitment fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

(b)

Other Fees.  The Company shall pay to each Lead Arranger and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letters.    

2.11.

Computation of Interest and Fees.  (a) All computations of interest for Base
Rate Loans and Eurocurrency Rate Loans denominated in Sterling shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Committed Loans denominated in
Alternative

45





   







Currencies as to which market practice differs from the foregoing, in accordance
with such market practice.  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.13(a), bear interest for one day.  Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be prima facie evidence for all
purposes, absent demonstrable error.

(b)

If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrowers shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Article VIII.  The Borrower’s obligations under this paragraph shall
survive the termination of the Aggregate Commitments and the repayment of all
other Obligations hereunder for the limited period ending one month following
the date of the Company’s annual audited financial statements which include the
period during which such termination and repayment occurred.  

2.12.

Evidence of Debt.  (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender, and
evidenced by one or more entries in the Register, by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
demonstrable error of the amount of the Credit Extensions made by the Lenders to
the Borrowers and the interest and payments thereon.  Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records.  Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

(b)

In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.  

46





   







In the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.13.

Payments Generally; Administrative Agent’s Clawback.  (a) General.  All payments
to be made by the Borrowers shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff (other than with respect to Taxes
which shall be governed solely by Section 3.01).  Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in an Alternative Currency, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein.  Except as otherwise expressly provided herein, all payments
by the Borrowers hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than 12:00 noon EST on the dates specified herein.
 If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount.  The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Administrative Agent (i) after
2:00 p.m., in the case of payments in Dollars, or (ii) after 12:00 noon EST in
the case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by any Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b)

(i)  Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender agrees to pay to the Administrative Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to such Borrower to
but excluding the date of payment to the Administrative Agent, at the Overnight
Rate from time to time in effect.  If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the applicable Borrower,

47





   







and such Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to the applicable Borrowing.  Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or any
Borrower may have against any Lender as a result of any default by such Lender
hereunder.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid
(excluding such interest payable by such Lender to the Administrative Agent)
shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by such Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)

Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent
demonstrable error.

(c)

Failure to Satisfy Conditions Precedent.  If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

(d)

Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

48





   







(e)

Funding Source.  Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14.

Sharing of Payments by Lenders.  If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Committed Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i)

if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)

the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.18 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
to the extent set forth herein as fully as if such Lender were a direct creditor
of such Loan Party in the amount of such participation.

2.15.

Designated Borrower.  (a) Effective as of the date hereof Hasbro SA, a
corporation organized under the laws of Switzerland and wholly-owned subsidiary
of the Company, shall be the “Designated Borrower” hereunder and may borrow
Loans for its account on the terms and conditions set forth in this Agreement.

(b)

The Obligations of the Company and the Designated Borrower shall be several in
nature.

2.16.

Increase in Commitments.

49





   







(a)

Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Company may
through the Administrative Agent from time to time, request any one or more of
the Lenders to increase its Commitment by an amount (for all such requests) not
exceeding $200,000,000 in the aggregate; provided that any such request for an
increase shall be in a minimum amount of $50,000,000.  At the time of sending
such notice, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond.  After
giving effect to all such increases, the Aggregate Commitments shall not exceed
$700,000,000.  If the Company has requested an increase from the Lenders and
such requested increase, or any portion thereof, is declined by one or more
Lenders, the Company may, to the extent necessary to obtain the full amount of
the requested increase, invite additional Eligible Assignees reasonably
satisfactory to the Administrative Agent to become Lenders (“Additional
Lenders”), may request such accepting Lenders to commit to the full amount of
the requested increase, or may reduce the amount of the requested increase.

(b)

Lender Elections to Increase.  Each Lender shall notify the Administrative Agent
in writing within the specified time period whether or not it agrees in its sole
discretion to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase.
 Any Lender not responding in writing within such time period shall be deemed to
have declined to increase its Commitment.

(c)

Notification by Administrative Agent; Effective Date and Allocations;
Supplement.  The Administrative Agent shall notify the Company and each Lender
of the Lenders’ responses to each request made hereunder.  If the Aggregate
Commitments are increased in accordance with this Section (i) the Administrative
Agent and the Company shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase, (ii) the
Administrative Agent shall promptly notify the Company and the Lenders and any
Additional Lender of the final allocation of such increase and the Increase
Effective Date and (iii) the Borrowers, the Administrative Agent and each
increasing Lender and Additional Lender shall execute and deliver a supplement
to this Agreement substantially in the form of Exhibit J hereto, whereupon (y)
in the case of an increasing Lender, each such increasing Lender’s Commitment
shall be increased to the amount set forth in such supplement and (z) in the
case of an Additional Lender, such Additional Lender shall become a party hereto
and shall for all purposes of the Loan Documents be deemed a “Lender” having a
Commitment as set forth in such supplement.

(d)

Effective Date and Allocations.  If the Aggregate Commitments are increased in
accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase and the
Increase Effective Date.  Any increase, and any amendments made to evidence such
increase, shall not require the consent of any Lender not participating in such
increase.

(e)

Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a

50





   







Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V (except for the representations and warranties in Section 5.05(c) and
5.09) and the other Loan Documents are true and correct in all material respects
on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (B) no Default exists.  The Borrowers shall prepay any Committed Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.

(f)

Conflicting Provisions.  This Section shall supersede any provisions in Section
2.14 or 10.01 to the contrary.

2.17.

Funding.  Subject to Section 10.06(b)(vii), each Lender may make (i) any
Eurocurrency Rate Loan denominated in an Alternative Currency or (ii) any Loan
to the Designated Borrower by causing any of its domestic or foreign branches or
foreign affiliates to make such Eurocurrency Rate Loan (whether or not such
branch or affiliate is named as a lending office on the signature pages hereof);
provided that in such event the obligation of the applicable Borrower to repay
such Eurocurrency Rate Loan or the obligation of the Designated Borrower to
repay such Loan, as the case may be, shall nevertheless be to such Lender and
shall, for all purposes of this Agreement (including, without limitation, for
purposes of the definition of “Required Lenders”) be deemed made by such Lender,
to the extent of such Eurocurrency Rate Loan or such Loan made to the Designated
Borrower, as the case may be.

2.18.

Cash Collateral.

(a)

Certain Credit Support Events.  Upon the request of the Administrative Agent or
the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the applicable Borrower shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  At any time that there shall exist a Defaulting Lender, within
three (3) Business Days upon the request of the Administrative Agent, the L/C
Issuer or the Swing Line Lender, the applicable Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.19(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b)

Grant of Security Interest.  All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants, as of the date
such Cash Collateral is provided pursuant to this Section 2.18, to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all

51





   







balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.18(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the applicable Borrower or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c)

Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.18 or Sections
2.04(a)(iii)(E), 2.06(c), 2.19(a)(ii) or (b) or 8.02 in respect of Letters of
Credit or Swing Line Loans shall be held and applied to the satisfaction of the
specific L/C Obligations, Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such funding obligations) and other obligations for which
the Cash Collateral was so provided, prior to any other application of such
property as may be provided for herein.

(d)

Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(ix))) or (ii) the existence of excess
Cash Collateral, as determined by the Administrative Agent in good faith;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.18 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.19.

Defaulting Lenders.

(a)

Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)

Waivers and Amendments.  That Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 10.01.

(ii)

Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent in its capacity as Administrative
Agent hereunder for the account of that Defaulting Lender (whether voluntary or
mandatory, at maturity, pursuant to Article VIII or otherwise, and including any
amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to

52





   







Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Company may elect (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to any Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to that
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or L/C Borrowings were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Borrowings
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Borrowings owed to, that Defaulting
Lender.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.19(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender as set forth in this
Section 2.19(a)(ii), and each Lender irrevocably consents hereto.

(iii)

Certain Fees.  That Defaulting Lender (x) shall not be entitled to receive any
commitment fee pursuant to Section 2.10(a) for any period during which that
Lender is a Defaulting Lender (and no Borrower shall be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.04(i).

(iv)

Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender

53





   







becomes a Defaulting Lender, no Default or Event of Default exists; provided
that on any date thereafter during such period, to the extent such Default or
Event of Default has been cured or waived, such reallocation shall occur on such
later date; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Loans of that Lender.

(b)

Defaulting Lender Cure.  If all of the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Lender that is a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, and as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.19(a)(iv)), and, upon
consummation of such purchase, that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of any Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.




ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01.

Taxes.  

(a)

Payments Free of Taxes.  

(i)

Any and all payments by or on account of any obligation of the respective
Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes.  If, however, applicable
Laws require the applicable Borrower or the Administrative Agent to withhold or
deduct any Tax, (A) such Tax shall be withheld or deducted in accordance with
such Laws as determined by such Borrower or the Administrative Agent, as the
case may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below and (B) such Borrower or the Administrative
Agent, as the case may be, shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Laws.

(ii)

To the extent that the applicable Borrower or the Administrative Agent is
required by applicable Laws to withhold or deduct any Indemnified Taxes or Other
Taxes

54





   







from a payment described in subsection (a)(i) above, the sum payable by the
Borrower shall be increased as necessary so that after making all required
deductions with respect to such Indemnified Taxes or Other Taxes (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made.

(b)

Payment of Other Taxes by the Borrowers.  Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c)

Indemnification by the Borrowers.  

(i)

Without limiting the provisions of subsection (a) or (b) above, each Borrower
shall indemnify the Administrative Agent, each Lender and the L/C Issuer, within
10 days after written demand setting forth the amount and the reasons in
reasonable detail therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
such Borrower or the Administrative Agent or paid by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and any penalties, interest
and reasonable out-of-pocket expenses arising therefrom or with respect thereto
(other than penalties, interest and expenses attributable to gross negligence or
willful misconduct), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
 A certificate setting forth the amount of such payment or liability and the
reasons therefor in reasonable detail, delivered to a Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(ii)

Without limiting the provisions of subsection (a) or (b) above, each Lender and
the L/C Issuer shall, and does hereby, indemnify each Borrower and the
Administrative Agent, within 10 days after written demand setting forth the
amount and the reasons in reasonable detail therefor, against any and all Taxes
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for such
Borrower or the Administrative Agent) incurred by or asserted against such
Borrower or the Administrative Agent by any Governmental Authority as a result
of the failure by such Lender or the L/C Issuer, as the case may be, to deliver,
or as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender or the L/C Issuer, as the case may be,
to such Borrower or the Administrative Agent pursuant to subsection (e).  Each
Lender and the L/C Issuer hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).  The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the

55





   







Aggregate Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(d)

Evidence of Payments.  As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by any Borrower or the Administrative Agent, as the case
may be, to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to such Borrower or the Administrative Agent, as the case may be.

(e)

Status of Lenders; Tax Documentation.  

(i)

Each Lender (and, in the case of a pass-through entity, any of its beneficial
owners) shall (and, in the case of a pass-through entity, shall cause the
beneficial owners to) deliver to the Borrowers and the Administrative Agent, at
the time or times prescribed by applicable Laws or when reasonably requested by
a Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower or the Administrative Agent, as the case may be, to determine (A)
whether or not payments made hereunder or under any other Loan Document are
subject to withholding or deduction on account of Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the Borrower pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction.  

(ii)

Without limiting the generality of the foregoing, any Lender shall deliver to
Company and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the request
of the Company or the Administrative Agent, but only if such Lender is legally
entitled to do so), whichever of the following is applicable:

(A)

in the case of any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code,  executed originals of Internal Revenue Service
Form W-9 or such other documentation or information prescribed by applicable
Laws or reasonably requested by any Borrower or the Administrative Agent as will
enable such Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements,

(B)

in the case of any Foreign Lender:

(1)

executed originals of Internal Revenue Service Form W-8BEN claiming eligibility
for benefits of an income tax treaty to which the United States is a party,

56





   







(2)

executed originals copies of Internal Revenue Service Form W-8ECI,

(3)

executed originals copies of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(4)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(5)

any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.

(iii)

Each Lender shall promptly (i) notify the Administrative Agent of any change in
circumstances which would modify or render invalid any such  claimed exemption
or reduction, and (ii) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any such jurisdiction that any
Borrower make any deduction or withholding for taxes from amounts payable to
such Lender.  

(iv)

If a payment made to a Foreign Lender under this Agreement or any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent (A) a certification signed by the chief financial officer, principal
accounting officer, treasurer or controller, and (B) other documentation
reasonably requested by the Borrower and the Administrative Agent sufficient for
the Administrative Agent and the Borrower to comply with their obligations under
FATCA and to determine that such Lender has complied with such applicable
reporting requirements.  

(v)

Each of the Borrowers shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by

57





   







the Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.




(f)

Treatment of Certain Refunds.  If the Administrative Agent, any Lender or the
L/C Issuer determines, in its reasonable discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority other than
penalties, interest or charges attributable to gross negligence or willful
misconduct) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to any Borrower or any other Person.

3.02.

Illegality.  If any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Borrowers through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Committed Loans to Eurocurrency Rate Loans, shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrowers that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all such Eurocurrency Rate Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency

58





   







Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal  for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted.

3.03.

Inability to Determine Rates.  If the Required Lenders determine that for any
reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency), or (c) the Eurocurrency Base
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurocurrency Rate Loan, the Administrative Agent shall forthwith
give notice of such determination to the Borrowers and each Lender.  Thereafter,
(x) the obligation of the Lenders to make or maintain Eurocurrency Rate Loans in
the affected currency or currencies shall be suspended, and (y) in the event of
a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, any Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein and the Lenders
shall make, convert or continue the Loans as proposed by such Borrower in the
amount specified in the applicable notice submitted by such Borrower, but such
Loans shall be made, converted or continued as Base Rate Loans.













59





   







3.04.

Increased Costs; Reserves on Eurocurrency Rate Loans.

(a)

Increased Costs Generally.  If any Change in Law shall:

(i)

impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except (A) any reserve requirement
reflected in the Eurocurrency Rate and (B) the requirements of the Bank of
England and the Financial Services Authority or the European Central Bank
reflected in the Mandatory Cost) or the L/C Issuer;

(ii)

subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax);

(iii)

result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or

(iv)

impose on any Lender or the L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then from time to time within 30 days following written demand of such
Lender setting forth in reasonable detail such increased costs (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.07),
the Company will pay (or cause the Designated Borrower to pay) to such Lender or
the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b)

Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has had the effect of reducing the rate of return
on such Lender’s or the L/C Issuer’s capital or on the capital of such Lender’s
or the L/C Issuer’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
L/C Issuer, to a level below

60





   







that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), in each case by an amount deemed by such Lender to be material, then
from time to time within 30 days following written demand of such Lender setting
forth in reasonable detail the charge and the calculation of such reduced rate
of return (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.07), the Company will pay (or cause the Designated
Borrower to pay) to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c)

Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error.  The Company shall pay (or cause the
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)

Delay in Requests.  Failure or delay on the part of any Lender or the L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or the L/C Issuer’s right to
demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrowers of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e)

Additional Reserve Requirements.  If any Lender is required to comply with any
reserve ratio requirement or analogous requirement of any Governmental Authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Loans (other than the Eurocurrency Reserve Percentage and
Mandatory Costs), the Company shall pay (or cause the Designated Borrower to
pay) to such Lender such additional costs (expressed as a percentage per annum
and rounded upwards, if necessary, to the nearest five decimal places) equal to
the actual costs allocated to such Commitment or Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of demonstrable error), which shall be due and payable on each
date on which interest is payable on such Loan, provided the Borrowers shall
have received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional costs from such Lender.  If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest or costs shall be due and payable 15 days from receipt of such notice.

3.05.

Compensation for Losses.  Upon the written demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate (or cause the Designated Borrower to compensate) such Lender for and
hold such Lender harmless

61





   







from any actual loss, cost or expense incurred by it excluding any loss of
margin or actual anticipated profits as a result of:

(a)

any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)

any failure by any Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by the Company or the
Designated Borrower; or

(c)

any assignment of a Eurocurrency Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company or the
Designated Borrower pursuant to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Company (or the Designated
Borrower) to any Lender under this Section 3.05, such Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate
used in determining the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

3.06.

Replacement of Lenders.  If any Lender requests compensation under Section 3.04,
or if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Borrowers may replace such Lender in accordance with Section 10.13.

3.07.

Matters Applicable to All Requests for Compensation.

(a)

If the Administrative Agent or any Lender claims compensation under this
Article III, it shall deliver a certificate to the Borrowers contemporaneously
with the demand for payment setting forth in reasonable detail a calculation of
the additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of demonstrable error.  In determining such amount,
the Administrative Agent or such Lender may use any reasonable averaging and
attribution methods.

(b)

With respect to any Lender’s claim for compensation under any of Sections 3.01
through 3.05, the Borrowers shall not be required to compensate such Lender for
any amount incurred more than 180 days prior to the date that such Lender
notifies the Borrowers of the event that gives rise to such claim; provided
that, if the circumstance giving rise to such increased cost or reduction is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.  If any Lender requests
compensation from any Borrower under Section 3.04, the Company may, by notice to
such Lender (with a copy

62





   







to the Administrative Agent), suspend the obligation of such Lender to make or
continue from one Interest Period to another Eurocurrency Rate Loans, or to
convert Base Rate Loans into Eurocurrency Rate Loans, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.07(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c)

If the obligation of any Lender to make or continue from one Interest Period to
another any Eurocurrency Rate Loan (or to convert Base Rate Loans into
Eurocurrency Rate Loans) shall be suspended pursuant to Section 3.07(b) hereof,
such Lender's Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Sections 3.01 through 3.04 hereof that gave rise to such conversion no longer
exist: (i) to the extent that such Lender's Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender's Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and (ii) all Loans that would otherwise be made or continued
from one Interest Period to another by such Lender as Eurocurrency Rate Loans
shall be made or continued instead as Base Rate Loans, and all Base Rate Loans
of such Lender that would otherwise be converted into Eurocurrency Rate Loans
shall remain as Base Rate Loans.

(d)

If any Lender gives notice to the Company (with a copy to the Administrative
Agent) that the circumstances specified in any of Sections 3.01 through 3.04
that gave rise to the conversion of such Lender's Eurocurrency Rate Loans
pursuant to this Section 3.07 no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when Eurocurrency
Rate Loans made by other Lenders are outstanding, such Lender's Base Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurocurrency Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Eurocurrency Rate Loans and by such Lender are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with
their respective Commitments.

(e)

Each Lender agrees that if any Borrower is required to pay an additional amount
to the Lender or to any Governmental Authority for the account of the Lender
pursuant to Section 3.01, it will, if requested by the Company, use commercially
reasonable efforts (subject to such Lender's internal policies and any legal or
regulatory restrictions) to reduce or eliminate such payment, including to
designate another Lending Office for any Loan or Letter of Credit affected and
(ii) if any Lender (A) requests compensation under Section 3.04, or (B) notifies
any Borrower that it has determined that it is unlawful for its applicable
Lending Office to make, maintain or fund Eurocurrency Rate Loans, or to
determine or charge interest rates based upon the Eurocurrency Rate, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that in each case, such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided further that nothing in this Section

63





   







3.07(e) shall affect or postpone any of the Obligations of any Borrower or the
rights of such Lender pursuant to Section 3.01, 3.02 or 3.04.

3.08.

Survival.  All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01.

Conditions of Initial Credit Extension.  The obligation of the L/C Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a)

The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent:

(i)

executed counterparts of this Agreement and the Guaranties, sufficient in number
for distribution to the Administrative Agent, each Lender and the Borrowers;

(ii)

Notes executed by the Borrowers in favor of each Lender requesting Notes;

(iii)

such certificates of resolutions or other equivalent action and incumbency
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably request evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

(iv)

such documents and certifications as the Administrative Agent may reasonably
request to evidence that each Loan Party is validly existing and in good
standing and qualified to engage in business in its jurisdiction of
organization;

(v)

a certificate signed by a Responsible Officer of the Company certifying (A) that
the conditions specified in Sections 4.02(a) and (b) have been satisfied, (B)
that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect; (C) the
current Debt Ratings and (D) that, except as set forth on Schedule 5.06(b),
there are no actions, suits, investigations or proceedings pending or, to the
knowledge of the Company, threatened in any court or before any arbitrator or
governmental authority that would reasonably be expected to have a Material
Adverse Effect; and

(vi)

opinions of (i) Tarrant Sibley, Esq., Senior Vice President and Deputy General
Counsel of the Company, substantially in the form of Exhibit I-1 hereto, (ii)

64





   







Alexander Emrich, Legal Director of Hasbro SA, substantially in the form of
Exhibit I-2 hereto and (iii) Wilmer Cutler Pickering Hale and Dorr LLP, special
New York counsel to the Loan Parties, substantially in the form of Exhibit I-3
hereto.

(b)

All accrued and invoiced fees and expenses of the Lead Arrangers, the
Administrative Agent and the Lenders (including the fees and expenses of counsel
for the Administrative Agent) required to be paid on or before the Closing Date
shall have been paid.

(c)

All obligations under the Existing Credit Agreement shall have been paid in full
and the Existing Credit Agreement, including all commitments thereunder, shall
have been terminated.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02.

Conditions to all Credit Extensions.  The obligation of each Lender to make any
Credit Extension is subject to the following conditions precedent:

(a)

The representations and warranties of (i) the Borrowers contained in Article V
(except for the representations and warranties in Sections 5.05(c) and 5.06) and
(ii) each Loan Party contained in each other Loan Document, shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

(b)

No Default shall exist, or would result from such proposed Credit Extension.

(c)

The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

(d)

In the case of a Credit Extension to be denominated in an Alternative Currency,
there shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Administrative Agent would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by any Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

65





   







ARTICLE V.
REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01.

Existence, Qualification and Power.  Each Loan Party and each Significant
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (a) (other than with respect to the Borrowers),
(b)(i) or (c), to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.

5.02.

Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any material Lien under any Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (c) violate any Law or any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject, except, in the cases of clauses (b) and (c) to the
extent such conflict, breach, contravention, creation or violation would not
reasonably be expected to have a Material Adverse Effect.

5.03.

Governmental Authorization; Other Consents.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document other than
(i) those such as have been obtained or made and are in full force and effect,
(ii) any filings of this Agreement and the other Loan Documents with the
Securities and Exchange Commission required to be made after the date hereof and
(iii) such approvals, consents, exemptions, authorizations, actions or notices
the failure of which to obtain or make would not reasonably be expected to have
a Material Adverse Effect.

5.04.

Binding Effect.  This Agreement and each other Loan Document have been duly
executed and delivered by each Loan Party that is party thereto.  This Agreement
constitutes, and each other Loan Document constitutes, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights or remedies generally and by general
principles of equity and an implied covenant of good faith and fair dealing.

5.05.

Financial Statements; No Material Adverse Effect; No Internal Control Event.

66





   







(a)

The Audited Financial Statements (i) were prepared in accordance with GAAP and
(ii) present fairly in all material respects the financial condition of the
Company and its Subsidiaries as of the date thereof and for the indicated
period;

(b)

The unaudited condensed consolidated balance sheet of the Company and its
Subsidiaries as of September 26, 2010, and the related unaudited consolidated
statements of operations and cash flows for the fiscal quarter ended on that
date (i) were prepared in accordance with GAAP and (ii) present fairly in all
material respects the financial condition of the Company and its Subsidiaries as
of such date and for the indicated period, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
 

(c)

Since the date of the Audited Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that had or would
reasonably be expected to have a Material Adverse Effect.

5.06.

Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened in writing at law, in
equity, in arbitration or before any Governmental Authority by or against the
Company or any of its Subsidiaries or against any of their properties or
revenues that (a) provides a reasonable basis for questioning the validity or
the enforceability of any Loan Document or (b) except as disclosed in Schedule
5.06(b), either individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect.

5.07.

No Default.  No Default has occurred and is continuing.  

5.08.

Ownership of Property; Liens.  Except as disclosed in Schedule 5.08, Each of the
Company and each Significant Subsidiary has good record and marketable title to,
or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, except for Liens permitted by Section 7.01 and except where the
failure to have such title or interest would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.09.

Environmental Compliance.  Except as disclosed in Schedule 5.09, there are no
claims pending or, to the knowledge of the Company, threatened in writing
against the Company or any of its Significant Subsidiaries alleging liability or
responsibility of the Company or any of its Significant Subsidiaries for
violation of any Environmental Law by their respective businesses, operations
and properties that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.10.

Taxes.  The Company and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP, except (i) as disclosed on
Schedule 5.10 or (ii) which, collectively, could not exceed the Threshold
Amount.  Except as disclosed on Schedule 5.10, there is no actual or proposed
tax assessment against the Company or any

67





   







Subsidiary that would, if made or paid, have a Material Adverse Effect.  Neither
any Loan Party nor any Subsidiary thereof is party to any tax sharing agreement.

5.11.

ERISA Compliance.

(a)

Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
to the effect that the form of such Plan is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service.  To the knowledge of the Company, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.  

(b)

There are no pending or, to the knowledge of the Company, threatened claims,
actions or  lawsuits, or action by any Governmental Authority, with respect to
any Plan that would reasonably be expected to have a Material Adverse Effect.
 There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c)

(i)  No ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate has knowledge of any fact, event or circumstance that could reasonably
be expected to constitute or result in an ERISA Event with respect to any
Pension Plan which could reasonably be expected to result in liability exceeding
the Threshold Amount; (ii) the Company and each ERISA Affiliate has met in all
material respects all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Company nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Company nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; and (v) neither the
Company nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA.

5.12.

Subsidiaries.  As of the Closing Date, the Company has no Significant
Subsidiaries other than those specifically disclosed in Schedule 5.12.  

5.13.

Margin Regulations; Investment Company Act.

(a)

No proceeds of any Credit Extension will be used to purchase, acquire or carry
any margin stock (within the meaning of Regulation U issued by the FRB) in
violation of the provisions of the regulations of the FRB.

(b)

No Loan Party is required to be registered as an “investment company” under the
Investment Company Act of 1940.

68





   







5.14.

Disclosure.  As of the Closing Date, the reports, financial statements,
certificates and other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered by or on behalf or any Loan Party hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished) (other
than the Projections, estimates and information of a general economic nature)
(taken as a whole, the “Information”) as of the date of this Agreement do not,
taken as a whole, contain any material misstatement of fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projections, estimates, budgets and other forward-looking
information (taken as a whole, the “Projections), the Borrowers represent and
warrant, as of the Closing Date, only that such information was prepared in good
faith based upon assumptions believed by the Company to be reasonable at the
time of preparation, it being recognized by the Administrative Agent and the
Lenders that (a) such Projections are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
significantly from the projected or forecasted results and that such differences
may be material and that such Projections are not a guarantee of financial
performance and (b) no representation is made with respect to information of a
general economic or general industry nature.  

5.15.

Compliance with Laws.  Each Loan Party and each Significant Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, (b) except as disclosed on
Schedule 5.15, or (c) the failure to comply therewith, either individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

5.16.

Foreign Assets Control Regulations, Etc.  Neither the Company nor any of its
Subsidiaries is an entity on the "Specially Designated Nationals and Blocked
Persons" list maintained by the Office of Foreign Assets Control of the United
States Treasury Department.

ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan shall remain
unpaid or unsatisfied or any other Obligation hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding or not otherwise provided for in full in a manner provided for
herein or as otherwise reasonably satisfactory to the relevant L/C Issuer, the
Company shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Significant Subsidiary to:

6.01.

Financial Statements.  Deliver to the Administrative Agent for further prompt
distribution to the Lenders:

(a)

as soon as available, but in any event no later than 100 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statement of operations and the

69





   







consolidated statement of cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report of KPMG, LLP or other registered public accounting firm of
nationally recognized standing selected by the Company, which report shall be
prepared in accordance with the standards of the Public Company Accounting
Oversight Board (United States) and shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit; and

(b)

as soon as available, but in any event not later than 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of operations and
cash flows for such fiscal quarter and for the portion of the Company’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to Section 6.02,
the Company shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Company to furnish the information and materials described in
clauses (a) and (b) above at the times specified therein.

6.02.

Certificates; Other Information.  Deliver to the Administrative Agent for
further prompt distribution to the Lenders:

(a)

concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company;

(b)

promptly after the same are available, copies of each report or financial
statement sent to the stockholders of the Company generally, and copies of all
regular and periodic reports which the Company may file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto; and

(c)

promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the

70





   







Company’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Company’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Company shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Company to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender.  In every instance the Company shall be required to provide, whether
electronically or otherwise, executed copies of the Compliance Certificates
required by Section 6.02(a) to the Administrative Agent.  Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to any Borrower or its
securities) (each, a “Public Lender”).  The Administrative Agent hereby agrees
that when it posts such Borrower Materials on the Platform, it will post such
Borrower Materials in the form such Borrower provided such Borrower Materials to
the Administrative Agent.  Each Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders must be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Lead Arrangers, the L/C Issuer and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrowers or their respective securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Lead
Arrangers shall treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”  Notwithstanding the foregoing or anything to the contrary
herein or in any other Loan Document, no Loan Party is under any obligation to
mark any Borrower Materials as “PUBLIC.”

6.03.

Notices.  Promptly upon any Responsible Officer obtaining knowledge thereof,
notify the Administrative Agent:

(a)

of the occurrence of any Default;

(b)

(i) of any violation of any Environmental Law that the Company or any of its
Subsidiaries reports in writing or is reportable by such Person in writing (or
for which any

71





   







written report supplemental to any oral report is made) to any Governmental
Authority that would reasonably be expected to have a Material Adverse Effect
and (ii) upon becoming aware thereof, of any inquiry, proceeding, investigation,
or other action, including a notice from any agency of potential environmental
liability, of any Governmental Authority that would reasonably be expected to
have a Material Adverse Effect;

(c)

of any litigation or proceedings pending or threatened in writing affecting the
Company or any of its Subsidiaries involving an uninsured claim against the
Company or any of its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect;

(d)

of the occurrence of any ERISA Event that would reasonably be expected to result
in liability exceeding the Threshold Amount;

(e)

of any material change in accounting policies or financial reporting practices
by the Company not required by GAAP or applicable law; and

(f)

of any announcement by Fitch, Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to this Section 6.03 (other than Section 6.03(f) shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto.  The Administrative
Agent will promptly notify the Lenders of any notices it receives pursuant to
this Section 6.03.

6.04.

Payment of Obligations.  Pay and discharge or otherwise satisfy prior to the
time when any penalty or fine shall be incurred with respect thereto (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets and (b) all other lawful claims which, if unpaid, would by
law become a Lien upon its property (other than any Lien permitted under Section
7.01), except, in the case of clauses (a) and (b) to the extent failure to pay
or discharge the same would not reasonably be expected to have a Material
Adverse Effect or unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves, if any,
required by GAAP are being maintained by the Company or such Significant
Subsidiary.

6.05.

Preservation of Existence, Etc.  Preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.03; provided
that the legal existence or good standing of any Significant Subsidiary other
than the Designated Borrower may be terminated or permitted to lapse if the
Company determines in good faith that such termination or lapse is in the best
interests of the Company and is not materially disadvantageous to the Lenders.

6.06.

Maintenance of Properties.  Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted and (b) make all necessary repairs thereto and renewals and
replacements thereof in accordance with sound industry practice.

72





   







6.07.

Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by similarly
situated Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance) as are customarily
carried under similar circumstances by such other Persons, provided that the
Company and any of its Significant Subsidiaries may maintain a program of self
insurance in accordance with sound business practices.

6.08.

Compliance with Laws.  Comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, (b) except as disclosed on
Schedule 6.08, or (c) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

6.09.

Books and Records.  Maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP and, in the case of a Foreign
Subsidiary, applicable statutory reporting requirements, consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Significant Subsidiary, as the case may be, as
and to the extent required thereby.

6.10.

Inspection Rights.  Permit representatives and independent contractors of the
Administrative Agent and each Lender at the expense of that Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at such reasonable times during normal business hours,
upon reasonable advance notice to the Company; provided, however, that unless an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may only exercise its
inspection rights hereunder twice per fiscal year; provided further, that
representatives of the Company may be present during such inspections and
discussions at all times prior to the occurrence of a Default or Event of
Default.  

6.11.

Use of Proceeds.  Use the proceeds of the Credit Extensions for (i) general
corporate purposes, including, without limitation, financing working capital,
commercial paper backup, capital expenditures and other lawful purposes and (ii)
to refinance the Borrowers’ indebtedness under the Existing Credit Agreement.

6.12.

Additional Subsidiary Guarantors.  

(a)

Notify the Administrative Agent at the time that a Domestic Subsidiary (other
than a Domestic Subsidiary that is a direct or indirect Subsidiary of a Foreign
Subsidiary) is created or acquired after the date of this Agreement and meets
the conditions set forth in the definition of “Significant Subsidiary”, and
promptly thereafter (and in any event within 60 days after such creation or
acquisition), cause such Person to (i) become a Subsidiary Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Subsidiary Guaranty or such other document as shall be reasonably satisfactory
to the Administrative Agent for such purpose, and (ii) deliver to the
Administrative Agent documents of the types referred to in

73





   







clauses (iii) and (iv) of Section 4.01(a), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

(b)

On or before January 31, 2011, cause Hasbro International, Inc. to become a
Subsidiary Guarantor by executing and delivering to the Administrative Agent
each of the documents required in connection therewith pursuant to clause (a) of
this Section 6.12.

ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan shall remain
unpaid or unsatisfied or any other Obligation hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding or not otherwise provided for in full in a manner provided for
herein or as otherwise reasonably satisfactory to the relevant L/C Issuer:

7.01.

Liens.  The Company shall not, nor shall it permit any Subsidiary (other than
any Foreign Subsidiary) to, create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

(a)

Liens pursuant to any Loan Document;

(b)

Liens existing on the date hereof and any extension, renewal or replacement (or
successive extensions, renewals or replacements), in whole or in part, thereof;
provided, however, that (i) such extension, renewal or replacement shall be
limited to all or part of the property which secured the Lien so extended,
renewed or replaced (plus improvements on such property), (ii) the amount
secured or benefited thereby is not increased except to the extent the increased
amount of Indebtedness would be permitted under Section 7.02, (iii) the direct
or indirect obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(d);

(c)

Liens for taxes, assessments or governmental charges not overdue for a period of
more than 60 days or, if more than 60 days overdue, (i) which are being
contested in good faith by appropriate proceedings (provided that adequate
reserves with respect thereto are maintained on the books of the Company or its
Subsidiaries, as the case may be, in conformity with GAAP), (ii) which secure
payments disclosed on Schedule 7.01(c), or (iii) with respect to which failure
to make payment would not reasonably be expected to have a Material Adverse
Effect;

(d)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, supplier’s or
other like Liens arising in the ordinary course of business securing amounts
which are not overdue for a period of more than 60 days or, if more than 60 days
overdue (i) such Lien is being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person or (ii) the failure to pay such
amounts would not reasonably be expected to have a Material Adverse Effect;

74





   







(e)

(i) Liens incurred in connection with workers' compensation, unemployment
insurance and other social security legislation, (ii) Liens incurred in the
ordinary course of business securing insurance premiums or reimbursement
obligations under insurance policies or (iii) obligations in respect of letters
of credit or bank guarantees that have been posted to support the payment of the
items set forth in clauses (i) and (ii) of this Section 7.01(e);

(f)

deposits or pledges to secure the performance of bids, tenders, trade contracts
and leases (other than for borrowed money), statutory obligations, surety and
appeal bonds, indemnity bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(g)

easements, rights-of-way, zoning restrictions, restrictions on the use of real
property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens under leases to which the Company or a Subsidiary of the Company
is a party, and other similar encumbrances and minor liens, none of which in the
opinion of the Company interferes materially with the use of the property
affected in the ordinary conduct of the business of the Company and its
Subsidiaries and which defects do not individually or in the aggregate have a
Material Adverse Effect;

(h)

Liens securing judgments for the payment of money not constituting an Event of
Default under Section 8.01(h);

(i)

Liens on assets acquired, constructed or improved by the Company or any of its
Subsidiaries, provided, however, that (i) such Liens secure Indebtedness
permitted by Section 7.02(g), and (ii) such Liens shall not apply to any other
property or assets of the Company or any of its Subsidiaries; and

(j)

Liens on the property or assets of a Person which is merged into or becomes a
Subsidiary of the Company after the date hereof and, with respect to Significant
Subsidiaries, securing Indebtedness of such Significant Subsidiary permitted
under Section 7.02(h) provided that (i) such Liens existed at the time of such
merger or at the time such Person became such a Subsidiary and were not created
in anticipation thereof, (ii) any such Lien does not extend to cover any other
property or assets of the Company or any Subsidiary and (iii) such Liens do not
secure obligations exceeding $75,000,000 in aggregate amount at any time
outstanding;

(k)

Liens existing on assets or properties at the time of the acquisition thereof by
the Company or any Subsidiary of the Company which were not created in
anticipation of the acquisition thereof by the Company or such Subsidiary, and
which (i) do not extend to or cover any assets or property of the Company or
such Subsidiary other than the assets or property being acquired or (ii) secure
any Indebtedness not permitted under Section 7.02;

(l)

any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in the foregoing
clauses (i), (j) and (k); provided, however, that such extension, renewal or
replacement shall be limited to all or part of the property which secured the
Lien so extended, renewed or replaced (plus improvements on such property);

75





   







(m)

rights of setoff and similar arrangements in favor of depository and securities
intermediaries to secure customary fees and similar amounts related to bank
accounts or securities accounts;

(n)

any encumbrance or restriction (including, without limitation, put and call
agreements and transfer restrictions, but not pledges) with respect to the
Capital Stock of any joint venture or similar arrangement created pursuant to
the joint venture or similar agreements with respect to such joint venture or
similar arrangement;

(o)

[intentionally deleted]  

(p)

 other rights and interests with respect to the shares of Capital Stock of
Infogrames to secure the Company's obligations under a collar or other hedging
agreement between the Company and a third party to hedge against fluctuations in
the price of such shares;

(q)

Liens on assets of any Foreign Subsidiary securing Indebtedness of any Foreign
Subsidiary permitted by Section 7.02 (j);

(r)

Liens created pursuant to and in accordance with any Permitted Receivables
Securitization Facility and Liens created in connection with Recourse
Obligations for credit enhancement or liquidity purposes, pursuant to any
agreement pursuant to which the Company and certain of its Subsidiaries agree to
sell, assign, pledge and transfer to a credit insurance provider or other
similar entities certain Recourse Obligations; and

(s)

other Liens on assets which secure obligations not exceeding $50,000,000 in
aggregate amount at any time outstanding.

7.02.

Indebtedness.  The Borrowers shall not, nor shall the Company permit any
Significant Subsidiary to, create, incur, assume or suffer to exist any
Indebtedness, except:

(a)

Indebtedness under the Loan Documents;

(b)

Non-Priority Indebtedness of the Company;

(c)

Non-Priority Indebtedness of Significant Subsidiaries of the Company not
exceeding 25% of Consolidated Net Worth at any time;

(d)

Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder; provided further that the direct or
contingent obligor with respect to such Indebtedness is not changed.

(e)

Indebtedness of the Company or any Significant Subsidiary to the Company or any
Subsidiary;

76





   







(f)

guarantees of the Company or any Significant Subsidiary in respect of
Indebtedness or other obligations otherwise permitted hereunder of the Company
or of any other Subsidiary;

(g)

Indebtedness incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including under Capitalized Leases and Synthetic
Leases, and any Indebtedness assumed in connection with the acquisition of any
assets or secured by a Lien on such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof, provided that the aggregate
outstanding principal amount of Indebtedness permitted by this clause (g) shall
not at any one time exceed $50,000,000 (but, if recourse to such Person is
limited to such property, then the amount of such Indebtedness of such Person
shall be deemed to be limited to the lesser of (i) the outstanding amount of
such secured Indebtedness, and (ii) the fair market value of the property
subject to such Lien);

(h)

Indebtedness of any Person that becomes a Significant Subsidiary or that is
merged with or into the Company or a Significant Subsidiary after the date
hereof or related to assets or properties described in Section 7.01(k), provided
that such Indebtedness exists (i) at the time such Person becomes a Significant
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Significant Subsidiary, or (ii) at the time the property or
asset is acquired, as applicable, and is not created in contemplation of or in
connection with such Person becoming a Significant Subsidiary;

(i)

Indebtedness in connection with any Permitted Receivables Securitization
Facility and Indebtedness created in connection with Recourse Obligations for
credit enhancement or liquidity purposes, pursuant to any agreement pursuant to
which the Company and certain of its Subsidiaries agree to sell, assign, pledge
and transfer to a credit insurance provider or other similar entities certain
Recourse Obligations; and

(j)

Indebtedness of Foreign Subsidiaries other than the Designated Borrower; and

(k)

other Indebtedness of the Company or its Significant Subsidiaries in an
aggregate principal amount not to exceed $50,000,000 at any time outstanding.

7.03.

Fundamental Changes.  The Borrowers shall not, nor shall the Company  permit any
Significant Subsidiary to, merge, dissolve, liquidate, consolidate with or into
another Person, agree to or effect any acquisition of at least a majority of the
Capital Stock or all or substantially all of the assets of any Person or any
division or line of business of any Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

(a)

so long as no Default exists or would result therefrom, the Company may merge or
consolidate with any other Person provided that the Company shall be the
continuing or surviving Person;

(b)

any Significant Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, (ii) any one or more other
Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, a Subsidiary

77





   







Guarantor shall be the continuing or surviving Person, or (iii) any other Person
provided that such Significant Subsidiary shall be the continuing or surviving
Person;

(c)

any Significant Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary Guarantor, then the transferee must either (i) be or simultaneously
with such transaction become (by executing and delivering to the Administrative
Agent a joinder agreement, in form and substance reasonably satisfactory to the
Administrative Agent, to the Guaranty) a Subsidiary Guarantor or (ii) be the
Company;

(d)

so long as no Default exists or would result therefrom, the Company or a
Significant Subsidiary may acquire the stock or other securities of, or the
majority of assets of, any Person, provided that, if the consideration for such
acquisition exceeds $100,000,000, not less than five (5) Business Days prior to
the consummation of such proposed acquisition, the Company shall have delivered
to the Administrative Agent a certificate demonstrating compliance on a Pro
Forma Basis with the financial covenants set forth in Section 7.05 hereof; and

(e)

the Company or any Significant Subsidiary may acquire Capital Stock of any
Subsidiary of the Company existing on the Effective Date from any then existing
minority holder thereof.

7.04.

Transactions with Affiliates.  The Company will not, and will not permit any of
its Significant Subsidiaries to, engage in any material transaction with any
Affiliate that is not the Company or a Subsidiary (other than in connection with
services as employees, officers and directors), including any material contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such Affiliate, on terms materially more
favorable to such Person than would have been obtainable on an arm’s-length
basis in the ordinary course of business, excluding (a) any transaction with an
Affiliate controlled by the Company entered into in the ordinary course of
business, (b) any transaction relating to the issuance of any class of Capital
Stock of the Company, and (c) any transaction entered into in connection with a
Permitted Receivables Securitization Facility.

7.05.

Financial Covenants.

(a)

Consolidated Interest Coverage Ratio.  The Company shall not permit the
Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of the
Company to be less than 3.50:1.00.

(b)

Total Funded Debt to Consolidated EBITDA.  The Company shall not permit the
ratio of (i) Consolidated Total Funded Debt at the end of any fiscal quarter set
forth in the table set forth below to (ii) Consolidated EBITDA for the
Measurement Period then ended to exceed the ratio set forth opposite such fiscal
quarter in  the table below; provided that such ratio shall be calculated on a
Pro Forma Basis for any Measurement Period including the fiscal quarter in which
an acquisition or disposition occurs for which, in the case of an acquisition,
the

78





   







purchase price exceeds $100,000,000 or, in the case of a disposition, the fair
market value of assets or business disposed exceeds $50,000,000:

Fiscal Quarter

Ratio

  

First, Second and Fourth fiscal quarters of any Fiscal Year

3.00:1.00

Third fiscal quarter of any Fiscal Year

3.50:1.00

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01.

Events of Default.  Any of the following shall constitute an Event of Default:

(a)

Non-Payment.  Any Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or  any L/C
Obligation, or (ii) within five days after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within 30
days after the date for payment specified on the invoice therefor, any other
amount payable hereunder or under any other Loan Document; or

(b)

Specific Covenants.  The Company fails to perform or observe any term, covenant
or agreement contained in any of Section 6.05 or ARTICLE VII; or

(c)

Other Defaults.  (i) Any Loan Party fails to perform or observe any other
covenant or agreement in Sections 6.01 or 6.02 on its part to be performed or
observed, and such failure continues for 15 days, or (ii) any Loan Party fails
to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) or clause (i) above) contained in any Loan Document on its
part to be performed or observed and such failure continues for 30 days after
receipt of notice from the Administrative Agent or any Lender of such Default;
or

(d)

Representations and Warranties.  Any representation or warranty made or deemed
made by the Company or any other Loan Party herein, or in any other Loan
Document, or in any certificate or document required to be furnished pursuant to
any Loan Document shall be materially incorrect when made or deemed made; or

(e)

Cross-Default.  The Company or any Subsidiary (A) fails to make any payment when
due, after giving effect to any applicable grace period (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness for borrowed money or credit received or in respect of any
Capitalized Leases or in respect of any guaranties by the Company or any
Subsidiary of any such Indebtedness of another Person (other than Indebtedness
hereunder) having an aggregate principal amount of more than the Threshold
Amount, or (B) defaults (after giving effect to any applicable grace period, and
unless waived) with respect to any other agreement relating to any such
Indebtedness having an aggregate principal amount of more than the Threshold
Amount, the effect of which default is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such

79





   







holder or holders) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity; or

(f)

Insolvency Proceedings, Etc.  Any Loan Party or any of its Significant
Subsidiaries institutes or consents to the institution of any proceeding under
any applicable Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or consents to the entry
of an order for relief in an involuntary case under applicable Debtor Relief
Laws; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar custodian is appointed without the application or
consent of such Person and the appointment continues undischarged or unstayed
for 60 calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding which
order is not stayed; or

(g)

Inability to Pay Debts; Attachment.  The Company or any Significant Subsidiary
admits in writing its inability, or fails generally to pay its debts as they
become due; or

(h)

Judgments.  There is entered against the Company or any Significant Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by insurance as to which the insurer does not
dispute coverage) and there is a period of 60 consecutive days during which such
judgment(s) remain undischarged, unvacated, unbonded or unstayed; or

(i)

ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period and any extension of time for
payment in connection with a dispute under Title IV of ERISA, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan with respect to which it has withdrawal liability in
an aggregate amount in excess of the Threshold Amount; or

(j)

Invalidity of Loan Documents.  Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Credit Extensions and all other Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any Loan Document; or any Loan Party denies in writing that it has any or
further liability or obligation under any Loan Document, or revokes, terminates
or rescinds in writing any Loan Document, except in each case to the extent in
accordance with the terms of such Loan Document; or

(k)

Change of Control.  There occurs any Change of Control.

80





   







8.02.

Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)

declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)

declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c)

require that the Company Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and

(d)

exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

8.03.

Application of Funds.  After the exercise of remedies provided for in Section
8.02 (or after the Loans have automatically become immediately due and payable
and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.18(c) and (d) and 2.19(a)(ii), be applied by the Administrative Agent
in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent payable under Section
10.04(a) and amounts payable under Article III) payable to the Administrative
Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including  fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
payable under Section 10.04(a) and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

81





   







Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.04 and 2.18; and

Last, the balance, if any, after all of the Obligations then due and owing have
been indefeasibly paid in full, to the Borrowers or as otherwise required by
Law.

Subject to Sections 2.04(c) and 2.18(c) and (d), amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.

ARTICLE IX.
AGENT

9.01.

Appointment and Authority.  Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Except with respect to Sections 9.06 and 9.07, the provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and neither any Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

9.02.

Rights as a Lender.  The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrowers or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

82





   







9.03.

Exculpatory Provisions.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:

(a)

shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)

shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)

shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any of the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04.

Reliance by Administrative Agent.  The Administrative Agent shall be entitled to
rely upon, and, absent bad faith, gross negligence or willful misconduct, shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
reasonably believed by it to be genuine and correct and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also

83





   







may rely upon any statement made to it orally or by telephone and reasonably
believed by it to have been made by the proper Person, and, absent bad faith,
gross negligence or willful misconduct, shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it with reasonable care, and, absent
bad faith, gross negligence and willful misconduct, shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05.

Delegation of Duties.  The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06.

Resignation of Administrative Agent.  The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Borrowers.
 Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the consent of the Borrowers unless an Event of Default is
continuing (such consent not to be unreasonably withheld or delayed), to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, with the consent of the Borrowers
(such consent not to be unreasonably withheld or delayed), appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such

84





   







successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

9.07.

Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other conditions and creditworthiness of the Loan Parties and its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges and agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

9.08.

No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none of
the Lead Arrangers, Book Managers, Co-Syndication Agents or Co-Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.09.

Administrative Agent May File Proofs of Claim.  In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the

85





   







claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.04(i) and (j), 2.10 and 10.04) allowed in
such judicial proceeding; and

(b)

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel as provided herein, and any other amounts due the Administrative Agent
under Sections 2.10 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10.

Guaranty Matters.  The Lenders and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

ARTICLE X.
MISCELLANEOUS

10.01.

Amendments, Etc.  No amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Borrowers or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrowers or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

(a)

extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b)

postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to

86





   







the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

(c)

reduce the principal of, or the rate of interest specified herein on, any Loan
or L/C Borrowing, or any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower or any other Person to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

(d)

change Section 2.14 or Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;

(e)

amend Section 1.06 or the definition of “Alternative Currency” in either case to
add additional currencies without the written consent of each Lender directly
affected thereby;

(f)

change any provision of this Section or the definition of “Required Lenders”
without the written consent of each Lender; or

(g)

release the Company from the Company Guaranty or all or substantially all of the
value of the Subsidiary Guaranty without the written consent of each Lender,
except to the extent the release of any Guarantor is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
Section 10.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification.
 Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder or under any other Loan Document (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment, or modification requiring the consent of all Lenders or each affected
Lender, only if by its terms it affects any Defaulting Lender more adversely
than other affected Lenders, shall require the consent of the Defaulting Lender.

87





   







If any assignee Lender is an Affiliate of the Company, then any such assignee
Lender shall have no right to vote as a Lender hereunder or under any of the
other Loan Documents for purposes of granting consents or waivers or for
purposes of agreeing to amendments or other modifications to any of the Loan
Documents or for purposes of making requests to the Administrative Agent
pursuant to Section 8.01 or 8.02, and the determination of the Required Lenders
shall for all purposes of this Agreement and the other Loan Documents be made
without regard to such assignee Lender's interest in any of the Loans or L/C
Obligations.  If any Lender sells a participating interest in any of the Loans
or L/C Obligations to a participant, and such participant is the Company or an
Affiliate of the Company, then such transferor Lender shall promptly notify the
Administrative Agent of the sale of such participation.  A transferor Lender
shall have no right to vote as a Lender hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or modifications to any of the Loan Documents or for
purposes of making requests to the Administrative Agent pursuant to Section 8.01
or 8.02 to the extent that such participation is beneficially owned by the
Company or any Affiliate of the Company, and the determination of the Required
Lenders shall for all purposes of this Agreement and the other Loan Documents be
made without regard to the interest of such transferor Lender in the Loans or
L/C Obligations to the extent of such participation.  The provisions of this
paragraph shall not apply to an assignee Lender or participant which is also a
Lender on the Effective Date or to an assignee Lender or participant which has
disclosed to the other Lenders that it is an Affiliate of the Company and which,
following such disclosure, has been excepted from the provisions of this
paragraph in a writing signed by the Required Lenders determined without regard
to the interest of such assignee Lender or transferor Lender, to the extent of
such participation, in Loans or L/C Obligations.

10.02.

Notices; Effectiveness; Electronic Communication.

(a)

Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)

if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

(ii)

if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire as
provided to the Administrative Agent and the Company (including, as appropriate,
notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other

88





   







communications sent by telecopier shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient).  Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

(b)

Electronic Communications.  Notices and other communications to the Lenders and
the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  Each of the Administrative Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent and the Company otherwise agree, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)

The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other

89





   







Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

(d)

Change of Address, Etc.  Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender.
 In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or its securities for
purposes of United States Federal or state securities laws.

(e)

Reliance by Administrative Agent, L/C Issuer and Lenders.  The Administrative
Agent, the L/C Issuer and the Lenders, if acting in good faith and without gross
negligence or willful misconduct, shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrowers shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of any Borrower in the absence of
bad faith, gross negligence or willful misconduct.  

10.03.

No Waiver; Cumulative Remedies.  No failure by any Lender or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent

90





   







from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Administrative Agent) hereunder and under the
other Loan Documents, (b) the L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.14), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.04.

Expenses; Indemnity; Damage Waiver.

(a)

Costs and Expenses.  Other than with respect to Taxes, which shall be governed
solely by Section 3.01, the Company shall pay or reimburse (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent (including the
reasonable fees, charges and disbursements of a single domestic firm and, if
reasonably requested by the Administrative Agent and approved by the Company, a
single foreign firm, of counsel for the Administrative Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii)  all
out-of-pocket expenses incurred by the Administrative Agent, the Lenders or the
L/C Issuer (including the reasonable fees, charges and disbursements of a single
domestic firm and, if reasonably requested by the Administrative Agent, a single
foreign firm, of counsel for the Administrative Agent and the Lenders, unless a
conflict exists, in which case, reasonable fees and expenses of reasonably
necessary additional counsel for the affected Lender(s) shall be covered), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)

Indemnification by the Company.  Other than with respect to Taxes, which shall
be governed solely by Section 3.01, the Company shall indemnify the
Administrative Agent (and any sub-agent thereof), and each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of (A) a single domestic firm
and, if reasonably requested by the relevant Indemnitees and approved by the
Company (which approval shall not be unreasonably withheld), a single foreign
firm, of counsel for the Indemnitees, unless a conflict exists, in which case,
reasonable fees and expenses of reasonably necessary additional counsel for the
affected Indemnitee(s) shall be covered), incurred by any

91





   







Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to any Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment (or settlement tantamount thereto) to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(y) result from a claim brought by the Company or any other Loan Party against
an Indemnitee for breach of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Company or such other Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction (or settlement tantamount thereto) or (z) arise
from claims of any Lenders solely against one or more Lenders that have not
resulted from any misrepresentation, default or breach of any of the Loan
Documents by the Loan Parties.  For purposes hereof, a “Related Person” of an
indemnified person means (i) if the indemnified person is the Administrative
Agent or any of its Related Parties, any of the Administrative Agent and its
Related Parties, (ii) if the indemnified person is a Lender or any of its
Related Parties, any of such Lender and its Related Parties.

(c)

Reimbursement by Lenders.  To the extent that the Company for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity.  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.13(d).

(d)

Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim

92





   







against any other party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through Intralinks, electronic or other similar information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Persons as determined by a
final and nonappealable judgment of a court of competent jurisdiction (or
settlement tantamount thereto).

(e)

Payments.  All amounts due under this Section shall be payable not later than 30
days after submission of an invoice therefor.

(f)

Survival.  The agreements in this Section shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

10.05.

Payments Set Aside.  To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law, then (a) to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred, and (b) each Lender and the L/C Issuer
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

10.06.

Successors and Assigns.

(a)

Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the

93





   







provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)

Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i)

Minimum Amounts.

(A)

in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)

in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $10,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met.

(ii)

Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not apply to the Swing Line Lender’s rights
and obligations in respect of Swing Line Loans;

94





   







(iii)

Required Consents.  No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)

the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received written notice thereof;

(B)

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C)

the consent of the L/C Issuer (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D)

the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv)

Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount, if any, required as set forth in
Schedule 10.06; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (and the Administrative
Agent shall promptly deliver a copy thereof to the Company).

(v)

No Assignment to Certain Persons.  No such assignment shall be made (A) to any
Borrower or any of the Borrowers’ Subsidiaries, or (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural person.

(vi)

Notes.  The assigning Lender shall deliver all Notes evidencing the assigned
interests to the Company or the Administrative Agent (and the Administrative
Agent shall deliver such Notes to the Company).

(vii)

Qualifying Banks.  In relation to any Borrower that is organized under the law
of Switzerland, the Administrative Agent and the Lenders shall ensure that
assignments or transfers may not be effected if after giving effect to such
assignments or transfers there would be more than 20 Lenders (including
participants and subparticipants) that are not Qualifying Banks in relation to
any such Borrower.

95





   







(viii)

No Assignment Resulting in Additional Indemnified Taxes or Other Taxes.  No such
assignment shall be made to any Person that would result in the imposition of
Indemnified Taxes or Other Taxes in excess of the Indemnified Taxes or Other
Taxes that would be imposed in the absence of such assignment.  

(ix)

Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
 Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(x)

Costs and Fees.  Any Affiliate or Approved Fund that is assigned any portion of
any Commitment or Loan hereunder will not charge the Borrowers any fees or costs
in connection with any funding obligations, including the funding of Alternative
Currencies, that are higher than those charged by the assigning Lender.  Nothing
in this clause (x) shall otherwise be deemed to alter or affect in any manner
the Company’s reimbursement obligations under Article II in respect of such
assignee.  

(xi)

Alternate Currencies.  At all times prior to the occurrence of a Default or
Event of Default, any assignee hereunder shall certify upon acceptance of the
assignment that it will make available to the Borrowers all Alternate Currencies
specified in this Agreement on the terms and conditions set forth herein.  

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be subject to the obligations under and entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the

96





   







effective date of such assignment.  Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)

Register.  The Administrative Agent, acting solely for this purpose as an agent
of the Borrowers (and such agency being solely for tax purposes), shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  Upon its receipt of a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, the processing and
recordation fee referred to in subsection (b) of this Section 10.06 and any
written consent to such assignment required by subsection (b) of this Section
10.06, the Administrative Agent shall accept such Assignment and Acceptance and
record the information contained therein in the Register.  The entries in the
Register shall be conclusive, absent demonstrable error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d)

Participations.  Any Lender may at any time, without the consent of, or notice
to, any Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (a), (b) or (c) of
the first proviso to Section 10.01 that directly affects such Participant (it
being understood that (i) any vote to rescind any acceleration made pursuant to
Section 8.02 of amounts owing with respect to the Loans and other Obligations
and (ii) any modifications of the provisions relating to amounts, timing or
application of prepayments of Loans and other Obligations shall not require the

97





   







approval of such Participant).  Subject to subsection (e) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent (subject to the requirements in
those sections, including timely delivery of forms pursuant to Section 3.01) as
if it were a Lender of the relevant Loan and had acquired its interest by
assignment pursuant to subsection (b) of this Section.  

(e)

Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent.  A Participant
shall not be entitled to the benefits of Section 3.01 unless the Company is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.01(e) as
though it were a Lender.

(f)

Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)

Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h)

Special Purpose Funding Vehicles.  Subject to clause (vii) of subsection (b)
above, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Company (an “SPC”) the option to provide all
or any part of any Committed Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Committed Loan, and (ii)
such granting shall not relieve the Granting Lender of any of its obligations
under this Agreement, including, without limitation, its obligation to fund a
Loan if, for any reason, its SPC fails to fund any such Loan.  Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrowers under this Agreement (including its
obligations under Section 3.04), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, provided, however, that the Granting Lender shall remain liable for such
obligations, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record

98





   







hereunder.  The making of a Committed Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Committed
Loan were made by such Granting Lender.  In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof,
provided, however, that each Granting Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such SPC
during such period of forbearance.  Without limiting the indemnification
obligations of any indemnifying Lender pursuant to this subsection, in the event
that the indemnifying Lender fails timely to compensate any Loan Party for such
claim, any Loans held by the relevant SPC shall, if requested by the Borrower,
be assigned promptly to the Granting Lender that administers the SPC and the
granting of rights pursuant to this subsection to such SPC shall be void.
 Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Company and the Administrative Agent
and with the payment of a processing fee in the amount of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Committed Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Committed Loans to any rating agency, commercial paper dealer or provider of any
surety or guarantee or credit or liquidity enhancement to such SPC.

(i)

Resignation as L/C Issuer or Swing Line Lender after Assignment.  Subject to
clause (vii) of subsection (b) above, if at any time Bank of America assigns all
of its Commitment and Loans pursuant to subsection (b) above, Bank of America
may, (i) upon 30 days’ notice to the Company and the Lenders, resign as L/C
Issuer and/or (ii) upon 30 days’ notice to the Company, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.04(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights and
obligations of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.05(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make

99





   







other arrangements reasonably satisfactory to Bank of America to effectively
assume the obligations of Bank of America with respect to such Letters of
Credit.

10.07.

Treatment of Certain Information; Confidentiality.  Each of the Administrative
Agent, the Lenders and the L/C Issuer agrees on behalf of itself and its Related
Parties to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and that the
Administrative Agent, the relevant Lender or the L/C Issuer, as the case may be,
shall be responsible to the Loan Parties and their Affiliates for any failure by
such Person to maintain the confidentiality of the Information), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that, in the case of this clause (c) or the foregoing clause (b), the
Administrative Agent or the Lender, as the case may be, shall disclose only the
information required and, to the extent permitted by applicable law and
regulation, shall notify the Company in writing of such disclosure and will use
its best efforts to send such written notice in advance of such disclosure, so
that the Company may seek a protective order or other appropriate remedy), (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Company
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than any Loan Party or
any of its Affiliates (and other than a source acting on its or their behalf),
without a duty of confidentiality to any such Loan Party or any of its
Affiliates being violated.

For purposes of this Section, “Information” means all information supplied by or
on behalf of the Company or any Subsidiary pursuant to this Agreement or any
other Loan Document or in anticipation or preparation herefor or therefor, or
obtained by the Administrative Agent, and Lender or the L/C Issuer in the course
of any review of the books and records of any Loan Party, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary, without a duty of confidentiality to any Loan Party or any of its
Affiliates being violated.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

100





   







10.08.

Right of Setoff.  If an Event of Default shall have occurred and be continuing,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender to or for the credit or the account of any Borrower or
any other Loan Party against any and all of the obligations of such Borrower or
such Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of such Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.19 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
    The rights of each Lender, the L/C Issuer and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender and the L/C Issuer agrees to notify the
Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09.

Interest Rate Limitation.  Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”).  If the Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Company.  In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10.

Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery

101





   







of an executed counterpart of a signature page of this Agreement by telecopy or
other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11.

Survival of Representations and Warranties.  All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof.  Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and, to the extent made, shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding.

10.12.

Severability.  If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.13.

Replacement of Lenders.  If (i) any Lender requests compensation under Section
3.04, (ii) any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, (iii) any Lender is a Defaulting Lender, (iv) any Lender does not consent
to a departure from or waiver of any provisions of the Loan Documents or to any
amendment thereto, in each case that requires unanimous consent of all affected
Lenders and that has been approved by the Required Lenders, or (v) any other
circumstance exists hereunder that gives the Company the right to replace a
Lender as a party hereto, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a)

the Company shall have paid (or caused a Designated Subsidiary to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b) (unless
the Administrative Agent waives such fee);

(b)

such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and

102





   







all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company or
applicable Designated Subsidiary (in the case of all other amounts);

(c)

in the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(d)

such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14.

Governing Law; Jurisdiction; Etc.

(a)

GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

(b)

SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN
THE COURTS OF ANY JURISDICTION.

(c)

WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE

103





   







PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)

SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15.

Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16.

No Advisory or Fiduciary Responsibility.  In connection with all aspects of each
transaction contemplated hereby, each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) the credit facilities
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrowers  and their respective Affiliates,
on the one hand, and the Administrative Agent and the Lead Arrangers, on the
other hand, and the Borrowers are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and each Lead
Arrangers is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for any of the Borrowers or any of their respective
Affiliates, stockholders, creditors or employees or any other Person; (iii)
neither the Administrative Agent nor any Lead Arranger has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of any Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or any Lead Arranger has advised or is currently advising
any of the Borrowers or their respective Affiliates on other matters) and
neither the Administrative Agent nor any Lead Arranger has any obligation to any
of the Borrowers or their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the

104





   







Administrative Agent and the Lead Arrangers and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrowers and their respective Affiliates, and neither the
Administrative Agent nor any Lead Arranger has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent and the Lead Arrangers have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  Each Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have with respect to
actions taken or omitted with respect to this Agreement through the Closing Date
against the Administrative Agent and the Lead Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty.  

10.17.

USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.  Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.18.

Judgment Currency.  If, for the purposes of obtaining judgment in any court, it
is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).  

105





   







[THE REMAINDER OF THE PAGE IS INTENTIONALLY LEFT BLANK]

(Signature pages follow)

























106










Signature Page to Credit Agreement




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




 

 

HASBRO, INC.

 

 

 

 

By:

/s/ Martin R. Trueb

 

Name:

Martin R. Trueb

 

Title:

Senior Vice President and
Treasurer

(Duly Authorized Officer)

Date: December 16, 2010

 

 




 

 

HASBRO SA

 

 

 

 

By:

/s/ Eric Devreux

 

Name:

Eric Devreux

 

Title:

General Manager

(Duly Authorized Officer)

Date: December 16, 2010

 

 




 

 

HASBRO SA

 

 

 

 

By:

/s/ Maria Gonzalez

 

Name:

Maria Gonzalez

 

Title:

Director ITC

(Duly Authorized Officer)

Date: December 16, 2010

 

 








Signature Page to Credit Agreement







 

 

BANK OF AMERICA, N.A., as

Administrative Agent

 

 

 

 

By:

/s/ Mollie S. Canup

 

Name:

Mollie S. Canup

 

Title:

Vice President

(Duly Authorized Officer)

Date: December 16, 2010

 

 











Signature Page to Credit Agreement







 

 

BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender

 

 

 

 

By:

/s/ Jeffrey J. McLaughlin

 

Name:

Jeffrey J. McLaughlin

 

Title:

Senior Vice President

(Duly Authorized Officer)

Date: December 16, 2010

 

 











Signature Page to Credit Agreement







 

 

CITIBANK, N.A.

 

 

 

 

By:

/s/ Shannon A. Sweeney

 

Name:

Shannon A. Sweeney

 

Title:

Vice President

(Duly Authorized Officer)

Date: December 16, 2010

 

 








Signature Page to Credit Agreement







 

 

RBS CITIZENS, N.A.

 

 

 

 

By:

/s/ Daniel Bernard

 

Name:

Daniel Bernard

 

Title:

Senior Vice President

(Duly Authorized Officer)

Date: December 16, 2010

 

 











Signature Page to Credit Agreement







 

 

SCOTIABANK (IRELAND) LIMITED

 

 

 

 

By:

/s/ John R. M. Campbell

 

Name:

John R. M. Campbell

 

Title:

Director Corporate Banking

(Duly Authorized Officer)

Date: December 16, 2010

 

 




 

 

SCOTIABANK (IRELAND) LIMITED

 

 

 

 

By:

/s/ David Muldoon

 

Name:

David Muldoon

 

Title:

Managing Director

(Duly Authorized Officer)

Date: December 16, 2010

 

 








Signature Page to Credit Agreement







 

 

SCOTIABANK INC.

 

 

 

 

By:

/s/ J.F. Todd

 

Name:

J.F. Todd

 

Title:

Managing Director

(Duly Authorized Officer)

Date: December 16, 2010

 

 





Signature Page to Credit Agreement









 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., as a Lender

 

 

 

 

By:

/s/ Jose Carlos

 

Name:

Jose Carlos

 

Title:

Authorized Signatory

(Duly Authorized Officer)

Date: December 16, 2010

 

 





Signature Page to Credit Agreement









 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

By:

/s/ Sherrese Clarke

 

Name:

Sherrese Clarke

 

Title:

Authorized Signatory

(Duly Authorized Officer)

Date: December 16, 2010

 

 








Signature Page to Credit Agreement







 

 

SUNTRUST BANK

 

 

 

 

By:

/s/ Gordon Watt

 

Name:

Gordon Watt

 

Title:

Managing Director

(Duly Authorized Officer)

Date: December 16, 2010

 

 








Signature Page to Credit Agreement







 

 

SUMITOMO MITSUI BANKING
CORPORATION

 

 

 

 

By:

/s/ William M. Ginn

 

Name:

William M. Ginn

 

Title:

Executive Officer

(Duly Authorized Officer)

Date: December 16, 2010

 

 








Signature Page to Credit Agreement







 

 

BANCO BILBAO VIZCAYA ARGENTARIA,

S.A. NEW YORK BRANCH

 

 

 

 

By:

/s/ Gerald Lee

 

Name:

Gerald Lee

 

Title:

Sr. Banker

(Duly Authorized Officer)

Date: December 16, 2010

 

 




 

 

BANCO BILBAO VIZCAYA ARGENTARIA,

S.A. NEW YORK BRANCH

 

 

 

 

By:

/s/ Adriana Alaix

 

Name:

Adriana Alaix

 

Title:

Banker

(Duly Authorized Officer)

Date: December 16, 2010

 

 








Signature Page to Credit Agreement







 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

By:

/s/ Kenneth P. Sneider, Jr.

 

Name:

Kenneth P. Sneider, Jr.

 

Title:

Vice President

(Duly Authorized Officer)

Date: December 16, 2010

 

 








Signature Page to Credit Agreement


